Exhibit A
                                                                                                                        Exhibit A
                                                                                                            Contract Counterparties Service List
                                                                                                                 Served via first class mail
MMLID                    NAME                          ADDRESS 1                ADDRESS 2            ADDRESS 3              ADDRESS 4                        CITY        STATE   POSTAL CODE                 COUNTRY
7845520 100 CITY VIEW                           PO BOX 201365                                                                                  DALLAS               TX           75320-1365
7839238 1125 17TH STREET LLC                    200 WEST ST                                                                                    NEW YORK             NY           10282
        1805 SOUTH BELLAIRE OFFICE              1805 SOUTH BELLAIRE
7838899 LLC                                     STREET                    STE 400                                                              DENVER               CO           80222
        200 WEST PARTNERS LIMITED
7841688 PARTNERSHIP                             401 SOUTH LASALLE ST      STE 203                                                              CHICAGO              IL           60605
                                                5910 NORTH CENTRAL
7842979 2045 PEACHTREE CAF LLC                  EXPRESSWAY                SUITE 1400                                                           DALLAS               TX           75206

7839210 2B CONSULTING GROUP LLC                 200 FLOATING LOAF WAY                                                                          DALLAS               GA           30132

7843783 301 SOLUTIONS LLC                       7549 LONG VALLEY DRIVE                                                                         HARRISBURG           NC           28075
7840884 3100 MCKINNON LP                        c/o Bradford Companies 3100 McKinnon            Suite 400                                      Dallas               TX           75201
7841206 3400 WATERVIEW LLC                      3400 WATERVIEW PKWY SUITE 111                                                                  RICHARDSON           TX           75080
                                                2101 FOURTH AVENUE,
7839494 360 NETWORKS*                           SUITE 2000                                                                                     SEATTLE              WA           98121
7840072 382 Communications                      25 DAN RD.             SUITE 130                                                               CANTON               MA           02021
        410 17TH STREET PROPERTY
7846178 OWNER LLC                               PO Box 912878                                                                                  Denver               CO           80291-2878
                                                C/O LOFT DEVELOPMENT      901 W JACKSON BLVD
7859288   542 S DEARBORN LLC                    CORP                      #200                                                                 CHICAGO              IL           60607
7842840   5599 SAN FELIPE LTD                   5599 SAN FELIPE ST        STE 106                                                              HOUSTON              TX           77036
7841621   5NINE SOFTWARE INC                    4 SUGAR LN                                                                                     HOLMDEL              NJ           07733
7841621   5NINE SOFTWARE INC                    4 SUGAR LN                                                                                     HOLMDEL              NJ           07733
7839479   6143 S WILLOW DRIVE LLC               210 UNIVERSITY BLVD       SUITE 101                                                            DENVER               CO           80206

7837191 7515 GREENVILLE PROPERTIES 10850 WILSHIRE BLVD                    SUITE 1050                                                           LOS ANGELES          CA           90024
7901868 A BETTER PAYPHONE CO       PO BOX 1124                            BERNIE FORTIER                                                       LAKE FOREST          CA           92609
        AACCESS NETWORK
7837508 COMMUNICATIONS INC         118 MAPLE AVENUE                       SUITE 4                                                              NEW CITY             NY           10956-5062
                                   1190 KENNESTONE CIR
7837528 ABACUS SOLUTIONS LLC       NW                                     STE 120                                                              MARIETTA             GA           30066
                                   c/o Edward Broderick
                                   Anthony Paronich
7845119 Abante                     BRODERICK & PARONICH                   P.C. 99 High St.      Suite 304                                      Boston               MA           02110
7838275 ABM PARKING SERVICES       1450 CHESTER AVENUE                                                                                         CLEVELAND            OH           44115
                                   12400 COLLECTIONS
7837734 ACCOUNTEMPS                CENTER DR                                                                                                   CHICAGO              IL           60693

7837544 ACE CONSULTING GROUP, LLC               12 Charity Stevens Lane                                                                        Fairhaven            MA           02719-5306
        ACN COMMUNICATIONS                      ATTN: ACCOUNT
7836861 SERVICES                                RECEIVABLE                1000 Progress Place                                                  CONCORD              NC           28025
        ACP 2300 CORPORATE PARK
7845321 OWNER LLC                               PO BOX 0-19979                                                                                 MIAMI                FL           33101-9979
7846194 ACP MARQUIS I LLC                       PO BOX 935025                                                                                  ATLANTA              GA           31193
        ACQUIRE ASIA PACIFIC
7844777 MANILA INC                              EASTWOOD AVENUE           1800 BUILDING                                                        MANILA                            44115         Philippines
7837417 ADP LLC                                 11405 BLUEGRASS PKWY                                                                           LOUISVILLE           KY           40299



          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                                       Page 1 of 30
                                                                                                                     Exhibit A
                                                                                                         Contract Counterparties Service List
                                                                                                              Served via first class mail
MMLID                  NAME                          ADDRESS 1                 ADDRESS 2            ADDRESS 3            ADDRESS 4                          CITY        STATE   POSTAL CODE             COUNTRY
        ADVANCED ELECTRONIC
7838400 SOLUTIONS INC                         15-03 132ND STREET                                                                            COLLEGE POINT          NY           11356
        ADVANCED TECHNOLOGY
7901869 MGMT                                  2245 East Colorado Blvd.   Suite 104-110                                                      Pasadena               CA           91107
7844584 AFSANEH INC                           9910 Irvine Center Drive                                                                      Irvine                 CA           92618
        AG PCPI URBAN TOWERS                  4105 SORRENTO VALLEY
7841784 OWNER LP                              BLVD                                                                                          SAN DIEGO              CA           92121
7839563 AGILE NETWORKS                        213 Market Ave             Suite 310                                                          Canton                 OH           44702

7838368 AKAMAI TECHNOLOGIES, INC              150 Broadway                                                                                  Cambridge              MA           02142
        ALABAMA CHILD SUPPORT
7845589 PAYMENT CENTER                        PO BOX 244015                                                                                 MONTOGOMERY            AL           36124-4015
7845505 ALASKA COMMUNICATIONS                 PO BOX 196666                                                                                 ANCHORAGE              AK           99519-6666
        ALBANY ROAD-OVERLOOK I
7840424 LLC                                   2849 PACES FERRY RD        SUITE 125                                                          ATLANTA                GA           30339
7844930 ALBERT J SPINOSA                      P O BOX 1147                                                                                  BURLINGTON             MA           01803

7844799 ALEXANDR KOSTENKO                     ALEXANDR KOSTENKO          Georgy Gongadze Str., 18                                           Kiev                                              Ukraine
7845086 ALKU TECHNOLOGIES LLC                 P O BOX 844649                                                                                BOSTON                 MA           02284-4649
7843837 ALL ACCESS TELECOM INC                771 E HWY 80 SUITE 201                                                                        FORNEY                 TX           75126
        ALLIANCE GLOBAL
7837672 NETWORKS, LLC                         1221 Post Road East                                                                           Westport               CT           06880
                                              318 West 39Th St, 7th
7840959 ALLIANCE MAINTENANCE                  Floor                      Box 500                                                            New York               NY           10018
                                              1400 Crystal Drive Suite
7838136 ALLIED TELECOM GROUP                  700                                                                                           Arlington              VA           22202
        ALPHEUS COMMUNICATIONS
7845655 LP                      PO BOX 301628                                                                                               DALLAS                 TX           75303-1628
7842206 ALTAWORX LLC            455 MAGNOLIA AVENUE                      SUITE B                                                            FAIRHOPE               AL           36532
7837318 ALTICE                  ALTICE                                   1111 Stewart Avenue                                                Bethpage               NY           11714
                                1080 HOLCOMB BRIDGE
7837179 ALTUSCIO NETWORKS       ROAD                                      SUITE 135                                                         ROSWELL                GA           30076-4346
7838534 AMAN KISHORE            15720 MANOR WAY H-1                                                                                         LYNNWOOD               WA           98087
        AMERICAN BUSINESS
7839477 TECHNOLOGIES            210 S. MONUMENT AVE.                                                                                        HAMILTON               OH           45011
                                1801 NW 66TH AVE STE
7838888 AMERICAN EXPRESS        103C                                                                                                        PLANTATION             FL           33313-4571
        AMERICAN NATIONAL
7844899 INSURANCE COMPANY       ONE MOODY PLAZA                                                                                             GALVESTON              TX           77550
                                11022 SANTA MONICA
7837271 AMERICAN VOICE MAIL INC BLVD                                     SUITE 290                                                          LOS ANGELES            CA           90025
                                625 2ND STREET SUITE
7843221 ANAPLAN INC             101                                                                                                         SAN FRANCISCO          CA           94107
                                604 WEST MCNEESE
7843092 ANDREA L BACARISSE      STREET                                                                                                      LAKE CHARLES           LA           70605
7840092 ANI NETWORKS            250 Pilot Rd. Suite 300                                                                                     Las Vegas              NV           89119
7840251 ANPI, LLC               26457 NETWORK PLACE                                                                                         CHICAGO                IL           60673-1264
7845424 ANTHONY WILLIAMS        PO BOX 14067                                                                                                SAN FRANCISCO          CA           94114



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                      Page 2 of 30
                                                                                                                       Exhibit A
                                                                                                           Contract Counterparties Service List
                                                                                                                Served via first class mail
MMLID                    NAME                         ADDRESS 1                ADDRESS 2            ADDRESS 3              ADDRESS 4                           CITY         STATE   POSTAL CODE   COUNTRY
        ANYBILL FINANCIAL SERVICES,             1801 PENNSYLVANIA AVE
7838889 INC                                     NW                       STE 700                                                              WASHINGTON              DC            20006
7837420 APA PROPERTIES NO. 1, L.P.              11440 Isaac Newton Sq.   Suite 208                                                            Reston                  VA            20190
        APOLLO
7901870 TELECOMMUNICATIONS                      PO Box 2039                                                                                   Whittier                CA            90610
        APPLICURE TECHNOLOGIES
7844459 LTD                                     94 GARDINERS AVE # 341                                                                        LEVITTOWN               NY            11756
        APPLIED LASER
7842216 TECHNOLOGIES                            4560 JOHNSTON PKWY                                                                            CLEVELAND               OH            44128
                                                1101 GULF BREEZE
7837261   APPRIVER LLC                          PARKWAY                  SUITE 200                                                            GULF BREEZE              FL           32561
7901885   APXNET                                2 School Street          Suite 2                                                              BERWICK                 ME            03901-2124
7844527   ARAMARK                               9620 E 40TH AVE                                                                               DENVER                   CO           80238
7845946   ARDMORE TELEPHONE                     PO BOX 649                                                                                    MAYFIELD                 KY           42066
7846050   ARIN                                  PO Box 759477                                                                                 Baltimore               MD            21275-9477
7845200   ARMSTRONG                             P.O. Box 37749                                                                                PHILADELPHIA            PA            19101-5049
7837399   ARSEN SIMONYAN                        1137 WINCHESTER AVE                                                                           GLENDALE                 CA           91201
7838524   ASCOT INNOVATIONS, INC.               157 OAKVIEW DRIVE                                                                             CRANBERRY TWP           PA            16066
7842887   ASK TELEMARKETING INC                 5665 CARMICHAEL ROAD                                                                          MONTGOMERY               AL           36117
7842189   AT&T                                  4513 WESTERN AVE                                                                              LISLE                    IL           60532
7845296   AT&T MOBILITY                         P.O. Box 9004                                                                                 Carol Stream            IL            60197-9004

7844703 AT&T MOBILITY                           C/o Bankruptcy           4331 Communications Dr Flr 4W                                        Dallas                  TX            75211
7845888 AT&T MOBILITY                           PO Box 58084                                                                                  Santa Clara             CA            95052
7842890 ATL COMMUNICATIONS                      56825 VENTURE LANE       SUITE 110                                                            SUNRIVER                OR            97707
        ATLASSIAN SOFTWARE                      32151 COLLECTIONS
7841022 SYSTEMS PTY LTD                         CENTER DR                                                                                     CHICAGO                 IL            60693-0321
7845887 ATMC                                    PO BOX 580079                                                                                 CHARLOTTE               NC            28258-0079
                                                1900 CENTURY PLACE
7839023 ATRIUM DEVX 1708 LLC                    SUITE 110                                                                                     ATLANTA                 GA            30345
        ATRIUM STAFFING OF NEW                  625 LIBERTY AVE, SUITE
7843223 JSERSY LLC                              200                                                                                           PITTSBURGH              PA            15222
                                                1500 BROADWAY SUITE
7838380 ATYPICAL DIGITAL                        505                                                                                           NEW YORK                NY            10036
7838269 AUTOMATED SERVICES LLC                  145 PEPES FARM ROAD                                                                           MILFORD                 CT            06460
7840200 AUTOTASK                                26 TECH VALLEY DRIVE     SUITE 2                                                              East Greenbush          NY            12061
7842656 AVEPOINT, INC.                          525 Washington Blvd      SUITE 1400                                                           JERSEY CITY             NJ            07310
7845172 AXION-IT, INC                           P.O. BOX 2350                                                                                 MERRIFIELD              VA            22116-2350
        AYERSVILLE TELEPHONE
7840368 COMPANY                                 27932 WATSON RD                                                                               DEFIANCE                OH            43512
                                                13612 MIDWAY ROAD STE
7838061 B H DALLAS PORTFOLIO LLC                333                                                                                           DALLAS                  TX            75244
                                                C/O HENRY S MILLER
                                                REALTY MANAGEMENT
7838179 B/N 1412 MAIN LP                        LLC                   1412 MAIN ST              STE 2250                                      DALLAS                  TX            75202
7843749 BANDWIDTHCOM INC                        75 REMITTANCE DR      STE 6647                                                                CHICAGO                 IL            60675-6647
        BANYAN STREET/GAP 191
7846135 PEACHTREE OWNER LLC                     PO BOX 865473                                                                                 ORLANDO                 FL            32886-5473



          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                                      Page 3 of 30
                                                                                                            Exhibit A
                                                                                                Contract Counterparties Service List
                                                                                                     Served via first class mail
MMLID                    NAME                         ADDRESS 1               ADDRESS 2    ADDRESS 3            ADDRESS 4                           CITY        STATE   POSTAL CODE            COUNTRY

          BANYAN STREET/GAP
7846188   ATLANTA PLAZA OWNER LLC               PO BOX 931481                                                                      ATLANTA                 GA           31193-1481
          BANYAN STREET/GAP
          SATELLITE PLACE 600 OWNER,
7844831   LLC                        Lockbox 945572                     3585 Atlanta Ave                                           Hapeville               GA           30354
7846054   BASIC                      PO BOX 775339                                                                                 CHICAGO                 IL           60677
7901871   BASSAM ZARKA               25363 FOREST ST                                                                               CORONA                  CA           92883
                                     ATTN: TEC – RAD CABS
7845584   BAY SPRINGS TELEPHONE CO PAYMENT PROCESSING                   PO BOX 24207                                               JACKSON                 MS           39225
                                     180 NICKERSON STREET
7838877   BEACON RISK STRATEGIES LLC STE 304                                                                                       SEATTLE                 WA           98109
                                     333 WASHINGTON BLVD
7901872   BEETHOVEN COMM             #12                                                                                           MARINA DEL REY          CA           90295
                                     15560 N FRANK LLOYD
7901861   BEKA BUSINESS MEDIA        WRIGHT BOULEVARD                   SUITE B4 - 5433                                            SCOTTSDALE              AZ           85260
7901862   Bell Aliant                PO Box 5555                                                                                   St. John                NB           E2L4V6        Canada
7846154   BELL CANADA                PO BOX 9000                                                                                   North York              ON           M3C2X7        Canada
7838846   BELLAIRE PLACE             1780 S BELLAIRE STREE              SUITE 160                                                  DENVER                  CO           80222
7845354   BELLSOUTH CLUB SERVICE     PO BOX 105320                                                                                 ATLANTA                 GA           30348
                                     311 NORTH CHANCERY
7840894   BEN LOMAND TELEPHONE       STREET                             PO 670                                                     MCMINNVILLE             TN           37110-0670
7843240   BEST BUY STORES LP         6281 PAYSPHERE CIR                                                                            CHICAGO                 IL           60674
7842618   BESTEL USA                 520 ITURBIDE ST.                                                                              LAREDO                  TX           78040
7841331   BG STRATEGIC SERVICES LLC 3565 PIEDMONT ROAD                   SUITE 320                                                 ATLANTA                 GA           30305
7844006   BIG BEND                   808 N. 5TH ST                                                                                 ALPINE                  TX           79830
          BILTMORE TECHNOLOGY
7846190   SQUARE LLC                 PO BOX 932237                      LOCKBOX 932237                                             ATLANTA                 GA           31193-2237
7845636   BINYAN REALTY LP           PO BOX 292714                                                                                 LEWISVILLE              TX           75029
7839623   BITTITAN, INC              218 MAIN ST, # 719                                                                            KIRKLAND                WA           98033
7838965   BIZMEDIA CENTRAL LLC       18508 UNION TPKE                   SUITE 103                                                  FRESH MEADOWS           NY           11366
7845592   BIZX LLC                   PO BOX 2452                                                                                   LA JOLLA                CA           92037
                                     1605 WASHINGTON
7838607   BLAIR TELEPHONE CO         STREET                                                                                        BLAIR                   NE           68008
7845906   BLEDSOE TELEPHONE          PO BOX 609                                                                                    PIKEVILLE               TN           37367-0609

7842737 BOARDROOM EVENTS LLC                    5409 OVERSEAS HWY 295                                                              MARATHON                FL           33050
7842073 BORIS HENRY                             435 S 5TH AVE                                                                      MOUNT VERNON            NY           10550
7837566 BPS TELEPHONE COMPANY                   120 STEWART STREET    PO BOX 550                                                   BERNIE                  MO           63822-0550
        BRANDENBURG TELEPHONE
7845894 CO                                      PO BOX 599                                                                         BRANDENBURG             KY           40108-0599
7839316 BRANDON FICKEL                          202 BLUEBONNET                                                                     FREDERICKSBURG          TX           78624
7838338 BRETT SCHULTE                           148 S MCCARTY DR 10                                                                BEVERLY HILL            CA           90212
        BRIGHTLINK                              2859 PACES FERRY ROAD
7840438 COMMUNICATIONS, LLC                     SE STE 1850                                                                        ATLANTA                 GA           30339
        BRIGHTWELL TALENT
7845771 SOLUTIONS                               PO BOX 421623                                                                      ATLANTA                 GA           30342




          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                           Page 4 of 30
                                                                                                                            Exhibit A
                                                                                                                Contract Counterparties Service List
                                                                                                                     Served via first class mail
MMLID                    NAME                          ADDRESS 1              ADDRESS 2                 ADDRESS 3               ADDRESS 4                        CITY         STATE   POSTAL CODE   COUNTRY
        BRINDLEE MOUNTAIN
7842507 TELEPHONE                               505 3RD AVENUE EAST                                                                                ONEONTA              AL            35121
        BRITTANY JORDAN
7842767 YARBROUGH                               5475 WADE GREEN ROAD                                                                               ACWORTH              GA            30102
        BROADBAND CONSULTANTS
7846091 LLC                                     PO BOX 822633                                                                                      VANCOUVER            WA            98682
7843944 BROADCAST TOWERS INC                    800 S OSPREY AVE        BLDG B                                                                     SARASOTA             FL            34236
7844754 BROADSOFT                               DEPT AT 49971                                                                                      ATLANTA              GA            31192-9971
7845402 BROADSOFT ADAPTION                      PO BOX 123476           DEPT 3476                                                                  THE WOODLANDS        TX            75312-3476
        BROADSOFT CONTACT
7844756 CENTER, INC                             DEPT CH 16565                                                                                      PALATINE             IL            60055-6565
7846184 BROADVIEW NETWORKS                      PO BOX 9242                                                                                        UNIONDALE            NY            11555-9242
7845104 BROADVOX-CLEC, LLC                      P O BOX 952140                                                                                     DALLAS                TX           75395
        BROOKS PANSING BROOKS PC
7837753 LLC                                     1248 O STREET           SUITE 984                                                                  LINCOLN              NE            68508
        BROOKWOOD HERITAGE
7844963 SQUARE LLC                              P O BOX 207776                                                                                     DALLAS               TX            75320-7776
7841264 BRUCE A BRADLEY                         3470 TAMARIND DR                                                                                   NORTHBROOK           IL            60062
                                                Southern Cross          8000 RESEARCH FOREST
7843955 BRUCE DANIEL KUEHN                      Communications          DR                                                STE 115-137              THE WOODLANDS        TX            77382
7839253 BRYAN TOWER II LP                       2001 BRYAN ST           STE 1550                                                                   DALLAS               TX            75201
                                                ATTN: CUSTOMER
7843721   BSG CLEARING SOLUTIONS                ACCOUNTING              7411 John Smith Drive      Suite 1500                                      SAN ANTONIO          TX            78229-6037
7842860   BSP SENITA DTC, LLC                   5613 DTC PKWY           SUITE 220                                                                  GREENWOOD VILLIAGE   CO            80111
7845059   BTC BROADBAND                         P O BOX 720514                                                                                     NORMAN               OK            73070
7843073   BULLOCH TELEPHONE                     601 NORTHSIDE DR W                                                                                 STATESBORO           GA            30458-5305
7840193   BULLSEYE TELECOM                      25925 TELEGRAPH RD      STE 201                                                                    SOUTHFIELD           MI            48033
7844988   BULLSEYE TELECOM INC                  P O BOX 33752                                                                                      DETROIT              MI            48232-3752
7839635   BUSINESS CARD STAR                    21901 Burbank Blvd      Unit 176                                                                   Woodland Hills       CA            91367
7845016   C T WESTGOLD LLC                      P O BOX 49993                                                                                      LOS ANGELES          CA            90049
7901863   CABLEVISION LIGHT                     PO BOX 360111                                                                                      Pittsburgh           PA            15251-6111
7842912   CALLCRUNCHER INC                      572 W CRENSHAW CT                                                                                  SARATOGA SPRINGS     UT            84045
                                                                        2222 Rio Grande St Suite
7839738 CALLINIZE, INC.*         CALLINIZE, INC.*                       250                                                                        Austin               TX            78705
7842042 CAL-PAC ELECTRIC INC     4316 GUAVA AVE                                                                                                    SEAL BEACH           CA            90740
        CALTRONICS BUSINESS      10491 OLD PLACERVILLE
7837077 SYSTEMS                  ROAD                                   SUITE 150                                                                  SACRAMENTO           CA            95827-2508
        CAMBRIDGE PROFESSIONAL   3495 PIEDMONT RD NE
7841273 GROUP                    SUITE 100                                                                                                         ATLANTA              GA            30305
7836882 CAMERON MCKINNEY LLC     1001 MCKINNEY                          STE 580                                                                    HOUSTON              TX            77002
                                 C/O BELTWAY
        CAMPBELL FORUM PARTNERS, COMMERCIAL REAL
7844611 LTD                      ESTATE                                 ADDISON                                                                    ADDISON              TX            75001
7839751 CANDE MEDINA             223 LINDEN AVE                                                                                                    SAN ANTONIO          TX            78207
        CAP ROCK TELEPHONE
7844979 COOPERATIVE              P O BOX 300                                                                                                       SPUR                 TX            79370

7901864 Capital One Bank (USA), N.A.            18 East Market Street                                                                              Leesburg             VA            20176



          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                                           Page 5 of 30
                                                                                                                           Exhibit A
                                                                                                               Contract Counterparties Service List
                                                                                                                    Served via first class mail
MMLID                  NAME                          ADDRESS 1                  ADDRESS 2              ADDRESS 3               ADDRESS 4                          CITY        STATE   POSTAL CODE   COUNTRY
7838155 CARRIERSALES.COM LLC                  14034 S. 145 E #204                                                                                 DEAPER                 UT           84020
7841074 CC COMMUNICATIONS                     328 N VALENCIA ST                                                                                   GLENDORA               CA           91741
7845777 CCH INCORPORATED                      PO BOX 4307                                                                                         CAROL STREAM           IL           60197
        CCP BCSP CIVIC CENTER                 LOCKBOX 62659
7844828 PROPERTY LLC                          COLLECTION CENTER DR                                                                                CHICAGO                IL           60693-0659
                                                                          2424 North Federal
7840002 CDR PRESIDENTIAL LLC                  C/O CDR REALTY              Highway                  SUITE 164                                      BOCA RATON             FL           33431
        CENTRAL POWER SYSTEMS &
7841112 SERVICES INC                          3305 S West Street                                                                                  Wichita                KS           67217
        CENTRAL VIRGINIA DATACOM
7844122 LLC                                   DBA CONNECT IT              8351 BROOK ROAD                                                         Richmond               VA           23227
7844216 CENTRE 6 LLC                          8715 W 81ST STREET                                                                                  OVERLAND PARK          KS           66204
7844430 CENTURYLINK                           930 15th Street 6th Floor                                                                           Denver                 CO           80202-2658
7845215 CENTURYTEL                            P.O. BOX 4648                                                                                       MONROE                 LA           71211
7845215 CENTURYTEL                            P.O. BOX 4648                                                                                       MONROE                 LA           71211
                                              607 FOOTHILL BLVD STE
7843109 CERTAIN COMMUNICATIONS                425                                                                                                 LA CANADA              CA           91012
7845744 CERTENT, INC.                         PO BOX 398688                                                                                       SAN FRANCISCO          CA           94139-8688
                                              C/O PEGASUSABLON            8333 DOUGLAS AVE SUITE
7844114 CFO DT III LLC                        SERVICES LLC                380                                                                     DALLAS                 TX           75225
7846072 CHARTER BUSINESS                      PO BOX 790086                                                                                       SAINT LOUIS            MO           63179-0086

7846216 CHARTER COMMUNICATIONS PO BOX 958248                                                                                                      ST LOUIS               MO           63195-8248
                                      200 SOUTH 10TH STREET
7839227 CHERRY BEKAERT LLP            SUITE 900                                                                                                   RICHMOND               VA           23219
7846038 CINCINNATI BELL               PO BOX 748001                                                                                               CINCINNATI             OH           45274-8001
        CITIZENS TELEPHONE
7839045 COMPANY                       1905 WALNUT ST.                     PO BOX 737                                                              HIGGINSVILLE           MO           64037-0737
                                      200 CASTLE HEIGHTS
7901886 CITY OF LEBANON               AVENUE N                                                                                                    LEBANON                TN           37087
                                      MUNICIPAL BUILDING -
7844848 CITY OF OAK RIDGE             BUSINESS OFFICE                     P.O. BOX 1                                                              OAK RIDGE              TN           37831-0001
        City of Oakland Utility Users
7901832 Tax                           Attn: Utility Users Tax             PO Box 101514                                                           Pasadena               CA           91189-0005
        CLAREMONT BILLING SYSTEMS 254 SOUTH MAIN ST, 4TH
7840145 LLC                           FL                                                                                                          NEW CITY               NY           10956
7840503 CLASSIC VENDING               2931 W. 15TH AVE                                                                                            EMPORIA                KS           66801
        CLEAR LAKE INDEPENDENT
7845042 TELEPHONE CO                  P O BOX 66                                                                                                  CLEAR LAKE             IA           50428
7838736 CM IT SOLUTIONS, INC          1701 Directors Blvd.                Suite 300                                                               Austin                 TX           78744
7836897 CNA INSURANCE                 1005 Convention Plaza               Lockbox # 790094                                                        St Louis               MO           63101
                                      1 HAMMOCK BEACH
7836763 COASTAL CLOUD LLC             PARKWAY                                                                                                     PALM COAST             FL           32137
7836790 COGENCY GLOBAL INC            10 EAST 40TH STREET                 10TH FLOOR                                                              NEW YORK               NY           10016

7846075 COGENT COMMUNICATIONS                 PO BOX 791087                                                                                       BALTIMORE              MD           21279-1087
7837234 COLLABERA INC                         110 ALLEN ROAD              SUITE 1                                                                 BASKING RIDGE          NJ           07920-4500
7844523 COLLABIP INC                          9606 N MOPAC EXPWY          BLDG 1 STE 110                                                          AUSTIN                 TX           78759



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                            Page 6 of 30
                                                                                                             Exhibit A
                                                                                                 Contract Counterparties Service List
                                                                                                      Served via first class mail
MMLID                  NAME                         ADDRESS 1                ADDRESS 2      ADDRESS 3            ADDRESS 4                         CITY        STATE   POSTAL CODE   COUNTRY
        COLO PROPERTIES ATLANTA
7845333 LLC SFT I INC                         PO BOX 10157                                                                          UNIONDALE             NY           11555
7846006 COLOGIX, INC                          PO BOX 732353                                                                         Dallas                TX           75373-2353
        COLORADO FAMILY SUPPORT
7845554 REGISTRY                              PO BOX 2171                                                                           DENVER                CO           80201-2171
        COMBINED INSURANCE
7837296 COMPANY OF AMERICA                    111 EAST WACKER      SUITE 700                                                        CHICAGO               IL           60601
7844926 COMCAST                               P O BOX 105184                                                                        ATLANTA               GA           30348-5184

7845731 COMCAST AMEX/COMDATA                  PO BOX 37601                                                                          PHILADELPHIA          PA           19101-0601
        COMMERCE CONSULTING                   26635 AGOURA ROAD
7840263 CORP                                  SUITE 105                                                                             CALABASAS             CA           91302
        COMMERCE PARK IV & V
7846129 ASSOCIATES LLC                        PO BOX 856348                                                                         MINNEAPOLIS           MN           55485-6348
        COMMUNICATION SERVICES
7845017 INC                                   P O BOX 50                                                                            NORTH SIOUX CITY      SD           57049
        COMMUNICATIONS DATA
7845001 GROUP INC                             P O BOX 4036                                                                          CHAMPAIGN             IL           61822
        COMMUNICATIONS                        4920 MAGNOLIA COVE
7842380 DISTRIBUTORS INC                      DRIVE                SUITE 2208                                                       KINGWOOD              TX           77345
7901887 COMODO GROUP, INC.                    1255 Broad Street                                                                     CLIFTON               NJ           07013
        COMPORIUM
7844925 COMMUNICATIONS                        P O BOX 1042                                                                          ROCK HILL             SC           29731
        COMPUTER INSTRUMENTS
7845599 INC                                   PO BOX 2472                                                                           MISSION               KS           66201
7839533 COMPUTER NETWORK INC                  2117 SW 119 AVE                                                                       MIRAMAR               FL           33025
        COMPUTER REPAIR AND
        UPGRADE, INC DBA CRU
7843660 SOLUTIONS                             ATTN: JIM KERR       7261 ENGLE RD, STE 305                                           Cleveland             OH           44130
        COMPUTER
        TROUBLESHOOTERS METRO
7845911 NY, LLC                               PO Box 613                                                                            Greenport             NY           11944
7837463 COMRESOURCE                           1159 Dublin Road     Suite 200                                                        Columbus              OH           43215
        CONCORD
7844951 TELECOMMUNICATIONS                    P O BOX 18342                                                                         TAMPA                 FL           33679-8342
        CONNECTED TECHNOLOGIES
7846244 LLC                                   POBOX 1983                                                                            ATHENS                GA           30603
        CONSOLIDATED CALL CENTER
7838403 SERVICES                              1504 BROADWAY AVE                                                                     MATTOON               IL           61938
        CONSOLIDATED
7901888 COMMUNICATIONS                        PO Box 11021                                                                          LEWISTON              ME           04243
7901865 CONTINENTAL SURVEYING                 2059 HWY 175         Suite A                                                          Richfield             WI           53076
7845055 CONTINUON SERVICES LLC                P O BOX 7127                                                                          ATLANTA               GA           30357-7127
        CONTINUUM MANAGED                     CL#800042, PO BOX
7844717 SERVICES LLC                          983122                                                                                Boston                MA           02298-3122
7844855 CONVERGEONE INC                       NW 5806              PO BOX 1450                                                      MINNEAPOLIS           MN           55485-5806
7846077 CORE TECHNOLOGY, LLC*                 PO BOX 799                                                                            GLOUCESTER            VA           23061
7846031 CORESITE                              PO BOX 74338                                                                          CLEVELAND             OH           44194-4338



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                              Page 7 of 30
                                                                                                                    Exhibit A
                                                                                                        Contract Counterparties Service List
                                                                                                             Served via first class mail
MMLID                    NAME                         ADDRESS 1              ADDRESS 2          ADDRESS 3               ADDRESS 4                          CITY        STATE   POSTAL CODE            COUNTRY
7845381 CORUS 360                PO Box 117019                                                                                             Atlanta                GA           30368
        COSTTEL COMMUNICATIONS
7839941 INC                      23815 156TH AVE SE                                                                                        KENT                   WA           98042
                                 SUITE 300 ONE BENTALL                 505 BURRARD STREET
7846274 COUNTERPATH CORP         CENTER                                BOX 95                                                              VANCOUVER              BC           V7X 1M3       Canada
7845124 COUNTY OF FAIRFAX        DEPARTMENT OF TAX                     P.O. BOX 10203                                                      Fairfax                VA           22035
7901889 COUNTY OF LOUDOUN        P.O. BOX 1000                                                                                             Leesburg               VA           20177-1000
7845759 COURIER NET              PO BOX 409236                                                                                             ATLANTA                GA           30384-9236
7844751 COX COMMUNICATIONS       DEPT 781104                           PO BOX 78000                                                        DETROIT                MI           48278-1104
7838290 CP LCF III LLC           14567 N OUTER 40                      SUITE 350                                                           CHESTERFIELD           MO           63017
                                 11036 8TH AVE. NE
7837276 CRD SOLUTIONS, INC.      #75733                                                                                                    SEATTLE                WA           98125
7845257 CREATIVE CIRCLE, LLC     P.O. BOX 74008799                                                                                         CHICAGO                IL           60674-8799
7901866 CREATIVE CLICKS MEDIA BV WETERINGSCHANS 109                    1017 SB              North Holland                                  Amsterdam                                         Netherlands
7846110 CRESCENT TC INVESTORS LP PO BOX 841772                                                                                             DALLAS                 TX           75284-1772
7844759 CRM FUSION INC           DEPT CH 17384                                                                                             PALATINE               IL           60055-7384
        CROCKETT TELEPHONE       TEC-RAD CABS PAYMENT
7845174 COMPANY                  PROCESSING                            P.O. BOX 24207                                                      JACKSON                MS           39225
7845630 Crown Castle Fiber LLC*  PO Box 28730                                                                                              New York               NY           10087-8730
7846247 CRT ACP LLC              PR II REGIONS PLAZA LLC               P O BOX 733777                                                      DALLAS                 TX           75373-3777
7840426 CSF CORPORATION          285 DAVIDSON AVENUE                   SUITE 103                                                           SOMERSET               NJ           08873
        CSHV WILSHIRE LANDMARK   LASALLE INVESTMENT
7845072 LLC                      MGMT                                  P O BOX 748961                                                      LOS ANGELES            CA           90074-8961
7837780 CT COMMUNICATIONS        126 SCIOTO ST                                                                                             URBANA                 OH           43078-2199
7845780 CT CORPORATION           PO Box 4349                                                                                               Carol Stream           IL           60197-4349
7842365 CULLIGAN WATER SYSTEMS   490 N CLARK BLVD                                                                                          CLARKSVILLE            IN           47129
7841119 CUMBERLAND LENOX LLC     3310 WEST END AVENUE                  SUITE 450                                                           NASHVILLE              TN           37203
7837513 CUSHMAN & WAKEFIELD      1180 PEACHTREE STREET                 SUITE 3100                                                          ATLANTA                GA           30309
                                 9710 TRAVILLE GATEWAY
7844537 CYSCAPE INC              DRIVE #150                                                                                                ROCKVILLE              MD           20850
        DAKTEL COMMUNICATIONS
7844942 LLC                      P O BOX 1460                                                                                              JAMESTOWN              ND           58402-1460

7837585 DALLAS COUNTY TAX OFFICE                1201 ELM STREET        SUITE 2600                                                          DALLAS                 TX           75270
7837920 DAN SCARBERRY                           1307 TRAIL RIDGE RD                                                                        EMPORIA                KS           66801

7843914 DATA CAPITAL CORPORATION                798 MERE POINT ROAD                                                                        BRUNSWICK              ME           04011
7846001 DATA FOUNDRY INC                        PO BOX 730396                                                                              DALLAS                 TX           75373-0396
7845256 DATABANK HOLDINGS, LTD                  P.O. BOX 732200                                                                            DALLAS                 TX           75373
7840483 DATABANK IMX LLC                        2912 MOMENTUN PLACE                                                                        CHICAGO                IL           60689-5329
7846058 DATASAFE                                PO BOX 7794                                                                                SAN FRANCISCO          CA           94120
7846076 DATAWATCH SYSTEMS INC                   PO BOX 79845                                                                               BALTIMORE              MD           21279-0845
7844250 DAVID L ASKELAND                        887 CHESTNUT LAKE DR                                                                       MARIETTA               GA           30068
        DE LAGE LANDEN FINANCIAL
7845765 SERVICES, INC                           PO BOX 41602                                                                               PHILADELPHIA           PA           19101-1601
7843455 DEBRA JO SEVERIN                        6832 OAK GRASS COURT                                                                       RENO                   NV           89511




          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                                   Page 8 of 30
                                                                                                                        Exhibit A
                                                                                                            Contract Counterparties Service List
                                                                                                                 Served via first class mail
MMLID                    NAME                          ADDRESS 1                ADDRESS 2            ADDRESS 3              ADDRESS 4                         CITY         STATE   POSTAL CODE             COUNTRY
                                                15767 COLLECTIONS
7838540 DECHO CORPORATION                       CENTER DR                                                                                      CHICAGO               IL            60693

        DECONFUSION CONSULTING
7845908 CORPORATION                             PO BOX 6104                                                                                    MORAGE                CA            94570-6104
7844968 DEKALB TELEPHONE, INC                   P O BOX 247                                                                                    ALEXANDRIA            TN            37012-0000
7845854 DELL                                    DELL MARKETING L.P.    PO BOX 534118                                                           ATLANTA               GA            30353-4118
                                                6001 AMERICA CENTER
7843065 DELTAPATH INC                           DRIVE                                                                                          SAN JOSE              CA            95002
7845018 DFT COMMUNICATIONS                      P O BOX 500                                                                                    FREDONIA              NY            14063-0500
                                                DIDWW IRELAND LIMITED,
7901835 DIDWW                                   NR 4735                R810                                                                    IRELAND                                           IRELAND
7845547 DIGITAL PI INC                          PO BOX 207343                                                                                  DALLAS                TX            75320-7343
        DIMENSION DATA CLOUD                    62474 COLLECTION
7843220 SOLUTIONS, INC                          CENTER DR                                                                                      Chicago               IL            60693-0624
7844927 DIRECTV                                 P O BOX 105249                                                                                 ATLANTA                GA           30348-5249
7845352 DIRECTV                                 PO Box 105249                                                                                  Atlanta               GA            30348
7839752 DIRECTV                                 2230 E Imperial Hwy                                                                            El Segundo            CA            90245
                                                5425 PEACHTREE PKWY,
7842750 DJJ TECHNOLOGIES NTL LLC                STE 220                                                                                        Norcross              GA            30092
7840416 DONALD J GUMINGO                        2836 MAPLE AVE                                                                                 Berwyn                IL            60402
        DONALD SKORKA CUSTOM
7840545 DATA                                    3 CONVENT CT                                                                                   SYOSSET               NY            11791
7838785 DOUBLE D MOWING, INC.                   1731 RD B2                                                                                     EMPORIA               KS            66801
                                                518 17TH STREET SUITE
7842605   DPF CHERRY CREEK LLC                  1700                                                                                           DENVER                 CO           80202
7844933   DRA-CLP OFFICE LLC                    P O BOX 117081                                                                                 ATLANTA                GA           30368-7081
7840577   DUBBER INC.*                          DUBBER INC.*              300 CONGRESS STREET   UNIT 406                                       QUINCY                MA            02169
7846045   DUNN & BRADSTREET INC.                PO BOX 75434                                                                                   CHICAGO               IL            60675-5434
                                                96 Inverness Drive East
7844513   E STREET*                             Suite G                                                                                        Englewood             CO            80112
7846142   EARTHLINK                             PO BOX 88104                                                                                   CHICAGO               IL            60680-1104
7840043   EasyLink Services                     24685 Network Place                                                                            CHICAGO               IL            60673-1246
7845098   EATEL                                 P O BOX 919251                                                                                 DALLAS                 TX           75391-9251
                                                ECHOWORX
7901836 ECHOWORX CORPORATION                    CORPORATION               4101 Yonge Street     Suite 708                                      Toronto               ON            M2P 1N6       CANADA
7839388 EIGHT25MEDIA                            2050 GATEWAY PL           SUITE 100-229                                                        SAN JOSE              CA            95110

          EMBARQ FLORIDA DBA                    100 CENTURYLINK DR. RM
7836818   CENTURYLINK                           1035 1-N P.O. BOX 4648                                                                         MONROE                LA            71211-4648
          EMERGENT SYSTEMS
7843616   EXCHANGE                              7160 SHADY OAK ROAD                                                                            EDEN PRAIRIE          MN            55344
7842146   EMERY TELCOM                          445 EAST SR 39            P O BOX 629                                                          ORANGEVILLE           UT            84537-0629
          EMPIRE ONE
7840142   TELECOMMUNICATIONS INC                254 36TH STREET           SUITE C-304/UNIT 12                                                  BROOKLYN              NY            11232
7844768   EMPIRIX INC                           DEPT CH10919                                                                                   PALATINE              IL            60055-0909
          ENERGY MANAGEMENT                     15800 INDUSTRIAL
7838545   SPECIALISTS, INC.                     PARKWAY                                                                                        Cleveland             OH            44135



          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                                       Page 9 of 30
                                                                                                                            Exhibit A
                                                                                                                Contract Counterparties Service List
                                                                                                                     Served via first class mail
MMLID                    NAME                          ADDRESS 1                 ADDRESS 2               ADDRESS 3              ADDRESS 4                             CITY         STATE   POSTAL CODE            COUNTRY
          ENGHOUSE NETWORKS (US)
7844938   INC                                   P O BOX 123076                                                                                     DALLAS                    TX            75312-3076
7846053   ENSEMBLEIQ INC                        PO BOX 7752                                                                                        CAROL STREAM              IL            60197-7752
7845678   ENVENTIS                              PO BOX 3188                                                                                        MILWAUKEE                 WI            53201-3188
7842854   EOS ACQUISITIONS II LLC               5601 DEMOCRACY DR                                                                                  PLANO                     TX            75201
          EOS PROPERTIES AT                     5001 SPRING VALLEY STE
7842465   PROVIDENCE TOWER LLC                  225W                                                                                               DALLAS                    TX            75244
          EOS PROPERTIES AT TURTLE              620 NEWPORT CENTER
7843179   CREEK LLC                             DRIVE                      SUITE 1300                                                              NEWPORT BEACH             CA            92660
7837614   EPIGNOSIS LLC                         1209 Orange Street                                                                                 Wilmington                DE            19801
7837008   EPSILON US INC                        1025 Old Country Road      Suite 421                                                               WESTBURY                  NY            11590
          EQUIFAX INFORMATION
7845364   SERVICES LLC                          PO BOX 105835                                                                                      ATLANTA                    GA           30348-5835
7842000   EQUINIX INC                           4252 Solutions Center      #774252                                                                 Chicago                   IL            60677-4002
7844890   EQUINIX LLC                           ONE LAGOON DR              1ST FLOOR                                                               REDWOOD CITY               CA           94065

7840034   EQUISOLVE INC.                        2455 E Sunrise Blvd #1201                                                                          Fort Laurderdale          FL            33304
7839041   ETECH GLOBAL SERVICES LLC             1903 BERRY DR                                                                                      NACOGDOCHES               TX            75964
7845412   ETEX                                  PO BOX 130                                                                                         GILMER                    TX            75644-0130
7845573   ETHERFAX LLC                          PO BOX 22766                                                                                       DENVER                    CO            80222-0766
                                                303 PERIMETER CENTER
7840648 EVARISTE SYSTEMS LLC                    NORTH                     SUITE 300                                                                ATLANTA                   GA            30346
7837700 EVERSTREAM LLC                          1228 Euclid Ave           Suite 250                                                                Cleveland                 OH            44115
        EXCEL                                   433 E. LAS COLINAS
7842058 TELECOMMUNICATIONS INC                  BOULEVARD                                                                                          IRVING                    TX            75039
        EXCOLO CONSTRUCTION                     333 HEGENBERGER RD STE
7841135 SERVICES INC                            435                                                                                                OAKLAND                   CA            94621
7837370 EXECULINK TELECOM                       1127 RIDGEWAY ROAD                                                                                 WOODSTOCK                 ON            N4V 1E3       Canada

7839245 EXPEREO USA INC                         EXPEREO USA INC            2000 Edmund Halley Drive Suite 120                                      Reston                    VA            20191
        EXPERIAN BUSINESS
        INFORMATION SOLUTIONS
7845089 DIVISION                                P O BOX 886133                                                                                     LOS ANGELES               CA            90088-6133
7841769 EXPRESS CONNECT                         410 PARKVIEW DR                                                                                    TROPHY CLUB               TX            76262
                                                c/o Cushman & Wakefield
7846008 F7 SSSM LLC                             of TX                   PO Box 732793               PO Box 732793                                  Dallas                    TX            75373-2793
        FAIRPOINT
7845372 COMMUNICATIONS                          PO BOX 11021                                                                                       LEWISTON                  ME            04243-9742
                                                19590 EAST MAINSTREET
7839123 FAXCOREINC                              207                                                                                                PARKER                    CO            80138
7841741 FBG SERVICE CORPORATION                 407 S 27TH AVE                                                                                     OMAHA                     NE            68131
7845902 FIBERLIGHT LLC                          PO BOX 602526                                                                                      CHARLOTTE                 NC            28260-2526

7842048 FIBERSOLUTION INC                       43203 Cedar Glen Terrace                                                                           Ashburn                   VA            20147
        FIBERTECH TECHNOLOGIES
7845679 NETWORK                                 PO Box 32102                                                                                       New York                  NY            10087

7845539 FIDELITY COMMUNICATIONS                 PO BOX 2050                                                                                        OMAHA                     NE            68103-2050



          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                                          Page 10 of 30
                                                                                                             Exhibit A
                                                                                                 Contract Counterparties Service List
                                                                                                      Served via first class mail
MMLID                    NAME                          ADDRESS 1              ADDRESS 2     ADDRESS 3            ADDRESS 4                            CITY        STATE   POSTAL CODE   COUNTRY
                                                                        SUITE 2300 ATTN
7844307   FIELD NATION LLC                      901 S MARQUETTE AVE     ACCOUNTING                                                  MINNEAPOLIS              MN           55402
7846061   FIRST COMM                            PO BOX 78000            DEPT. 781115                                                Detroit                  MI           48278-1115
7841156   FIRST COMMUNICATIONS                  3340 W MARKET ST                                                                    AKRON                    OH           44333
7845442   FIRST DIGITAL                         PO BOX 1499                                                                         SALT LAKE CITY           UT           84110-1499
7901855   FIRST TELEPHONE                       311 E MOBERLY AVE                                                                   LAS VEGAS                NV           89123
7901890   FIRSTLIGHT FIBER                      PO BOX 1301                                                                         Williston                VT           05495-1301
          FISION HOTWIRE
7845032   COMMUNICATIONS                        P O BOX 57330                                                                       PHILADELPHIA             PA           19111-7330
7838371   FLATHEAD LAKE LODGE                   150 FLATHEAD LODGE RD                                                               BIGFORK                  MT           59911
          FLORIDA DEPARTMENT OF
7840901   REVENUE                               3111 University Drive   Suite 501                                                   Coral Springs            FL           33065
          FONTAINEBLEAU FLORIDA
7842142   HOTEL LLC                             4441 COLLINS AVE                                                                    MIAMI BEACH              FL           33140
7845023   FPG CT OWNER LP                       P O BOX 5231                                                                        DENVER                   CO           80217
7846035   FPL FIBERNET LLC                      PO BOX 744472                                                                       ATLANTA                  GA           30374-4472
7837658   FRACTEL, LLC*                         122 4th Ave #201                                                                    Indialantic              FL           32903
          FRANKLIN TELEPHONE CO
7844965                                         P O BOX 217                                                                         LOUISE                   MS           39097

7845930   FRONTIER COMMUNICATIONS               PO BOX 639459                                                                       CINCINNATI               OH           45263-9459
7845099   FRONTIER NORTH INC                    ATTN: ACCESS BILLING    P O BOX 92713                                               ROCHESTER                NY           14692
7843787   FROST AND SULLIVAN                    7550 IH 10 WEST         SUITE 400                                                   SAN ANTONIO              TX           78229
7838794   F-SECURE INC                          1735 TECHNOLOGY DR      STE 850                                                     SAN JOSE                 CA           95110
                                                C/O FRANKLIN STREET     33037 COLLECTION
7841109 FSP 1001 17TH STREET LLC                PROPERTIES CORP         CENTER DRIVE                                                CHICAGO                  IL           60693-0330
7845070 FTC                                     P O BOX 743076                                                                      ATLANTA                  GA           30374-3076
        FULTON COMMUNICATIONS                   1000 HOLCOMB WOODS
7836854 INC                                     PKWY                    BLDG 300, STE 300                                           ROSWELL                  GA           30076
        FULTON TELEPHONE
7845451 COMPANY                                 PO BOX 1519                                                                         FULTON                   MS           38843

7838331 FUSION GLOBAL SERVICES                  1475 W CYPRESS CREEK RD STE 204                                                     Fort Lauderdale          FL           33309
7842210 G FIVE LLC                              4554 C CATERPILLAR RD.                                                              REDDING                  CA           96003
        G MARSHALL
7836794 COMMUNICATIONS, INC                     10 GREENWOOD LANE                                                                   EAST HILL                NY           11576
7841037 GAEDEKE HOLDINGS II LTD                 3232 MCKINNEY AVENUE    SUITE 100                                                   DALLAS                   TX           75204
                                                133 PEACHTREE ST NE
7837979 GA-MET LLC                              LOBBY LEVEL                                                                         ATLANTA                  GA           30303
7844133 GCC 28 OWNER LLC                        8405 GREENSBORO DR      SUITE 1050                                                  MCLEAN                   VA           20171
7846230 GCI COMMUNICATIONS                      PO BOX 99001                                                                        ANCHORAGE                AK           99509-9001
        GEARHEART
7845465 COMMUNICATIONS         PO BOX 160                                                                                           HAROLD                   KY           41635
        GENERAL DYNAMICS
        INFORMATION TECHNOLOGY
7836931 INC                    101 STATION DRIVE                                                                                    WESTWOOD                 MA           02090

7845688 GENESEO COMMUNICATIONS PO BOX 330                                                                                           GENESEO                  IL           61254-0330



          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                           Page 11 of 30
                                                                                                             Exhibit A
                                                                                                 Contract Counterparties Service List
                                                                                                      Served via first class mail
MMLID                    NAME                          ADDRESS 1                ADDRESS 2   ADDRESS 3            ADDRESS 4                          CITY         STATE   POSTAL CODE            COUNTRY
        GEORGETOWN TELEPHONE
7901879 COMPANY                                 PO BOX 2384                                                                         Monroe                 LA            71207
7844509 GEORGIA POWER COMPANY                   96 ANNEX                                                                            ATLANTA                 GA           30396-0001
7846250 GEORGIA POWER COMPANY                   Ralph McGill Blvd        BIN#101022 241                                             Atlanta                GA            30308
7845009 GEORGIA PUBLIC WEB                      P O BOX 420888                                                                      ATLANTA                 GA           30342
        GILA RIVER                              7065 W ALLISON RD BOX
7843569 TELECOMMUNICATIONS INC                  5015                                                                                CHANDLER               AZ            85226-5209
7838601 GLENN MCCAUSTLAND                       1602 TAPIR CIRCLE                                                                   VENTURA                CA            93003
        GLENWOOD TELEPHONE
7839322 COMPANY                                 202 W. FOURTH AVENUE PO BOX 235                                                     GLENWOOD               GA            30428
                                                180 N LaSalle Street Suite
7838876 GLOBAL CAPACITY, LLC*                   2430                                                                                Chicago                IL            60601
        GLOBAL CONVERGENCE                      1249 S. RIVER ROAD SUITE
7901880 SOLUTIONS INC                           101                                                                                 CRANBURY               NJ            08512
        GLOBAL CROSSING
7846074 CONFERENCING                            PO BOX 790407                                                                       ST LOUIS               MO            63179-0407
        GLOBAL RELAY                            220 Cambie Street, 2nd
7901881 COMMUNICATIONS INC                      Floor                                                                               VANCOUVER              BC            V6B2M9        CANADA

7901856 GLOBAL TEL*LINK CORPORATI               2609 CAMERON ST                                                                     MOBILE                 AL            36607
        GLOBAL TELECOM &                        GTT COMMUNICATION
7844804 TECHNOLOGY-GT&T                         INC. FKA UNSI            SUITE 1450                                                 MCLEAN                 VA            22101
7839167 GLOBALSIGN INC                          2 INTERNATIONAL DR       STE 105                                                    PORTSMOUTH             NH            03801
        GOLDEN WEST
        TELECOMMUNICATIONS
7845003 COOPERATIVE INC                         ATTN: CABS DEPT          P O BOX 411                                                WALL                   SD            57790-0411
7843443 GOLUB LSP INVESTORS LP                  680 N LAKE SHORE DR      STE 1300                                                   CHICAGO                IL            60611
7845522 GPI PIEDMONT LP                         PO BOX 201365                                                                       DALLAS                 TX            75320-1365
        GRAND RIVER MUTUAL TEL
7836878 CORP                                    1001 KENTUCKY ST                                                                    PRINCETON              MO            64673

7845957 GRANDE COMMUNICATIONS                   PO BOX 660401                                                                       DALLAS                 TX            75266-0401
        GRANITE
7846225 TELECOMMUNICATIONS                      PO BOX 983119                                                                       BOSTON                 MA            02298-3119
7845058 GRANT ACQUISITIONS LLC                  P O BOX 714735                                                                      CINCINNATI             OH            45271
        GRAYBAR ELECTRIC COMPANY
7845752 INC                                     PO BOX 403049                                                                       ATLANTA                GA            30384-3049
7840660 GREEN HOUSE DATA INC                    304 PRORGRESS CIR                                                                   CHEYENNE               WY            82007
        GRIFFIN CLAY CONSULTING
7843325 LLC                                     6457 WOODMERE PL                                                                    CENTREVILLE            VA            20120
7845757 GRM NETWORKS                            PO BOX 408                                                                          BETHANY                MO            64424
7901857 GROUPBENEFIT ASSOCIATES                 8518 Mentor Avenue       Suite E1                                                   Mentor                 OH            44068
                                                LOCKBOX SERVICES
7844834 GT DALLAS PROPERTIES                    205950                   LP                                                         IRVING                 TX            75063
7845085 GTT                                     P O BOX 842630                                                                      DALLAS                 TX            75284-2630
        GWINNETT COUNTY
        DEPARTMENT OF WATER
7843460 RESOURCES                               684 Winder Highway                                                                  Lawrenceville          GA            30045



          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                           Page 12 of 30
                                                                                                                               Exhibit A
                                                                                                                   Contract Counterparties Service List
                                                                                                                        Served via first class mail
MMLID                    NAME                          ADDRESS 1                 ADDRESS 2                 ADDRESS 3               ADDRESS 4                          CITY        STATE   POSTAL CODE   COUNTRY
7845545 GWP JV HOLDINGS LLC                     PO BOX 206991                                                                                         DALLAS                 TX           75320-6991
        HANCOCK REIT PROSCENIUM                 PROPERTY 13005 LEASE ID
7846248 LLC                                     LCBEYC001 DEPT U        P O BOX 5147                                                                  BUFFALO                NY           14240-5147
7838886 HANDY NETWORKS, L                       HANDY NETWORKS, L       1801 CALIFORNIA ST.            SUITE 240                                      DENVER                 CO           80202
7845893 HARGRAY                                 PO BOX 5986                                                                                           HILTON HEAD            SC           29938-5986
        HARRISONVILLE TELEPHONE
7844997 COMPANY                                 P O BOX 389                                                                                           WATERLOO               IL           62298
7841383 HART 3630 PEACHTREE LLC                 3630 Peachtree Road       Suite 220                                                                   Atlanta                GA           30326
7844996 HART TELEPHONE                          P O BOX 388                                                                                           HARTWELL               GA           30643-0000
        HARWOOD INTERNATIONAL
7840103 CENTER I LP                             2501 N HARWOOD             STE 1400                                                                   DALLAS                 TX           75201
7845669 HAWAIIAN TELECOM                        PO BOX 30770                                                                                          HONOLULU               HI           96820-0770
7845934 HD REALTY LLC                           PO BOX 640754                                                                                         CINCINNATI             OH           45264-0754

          HELLO! FLORIDA DESTINATION
7841509   MANAGEMENT, INC                       3840 VINELAND ROAD        SUITE 200                                                                   ORLANDO                FL           32811
          HIGHLAND TELEPHONE                    7840 MORGAN COUNTY
7843873   COOPERATIVE INC                       HWY                       PO BOX 119                                                                  SUNBRIGHT              TN           37872-0000
          HIGHWOODS REALTY LIMITED
7840886   PARTNERSHIP                           3100 SMOKETREE COURT SUITE 600                                                                        RALEIGH                NC           27604
7845386   HOME TELECOM                          PO BOX 1194                                                                                           MONCKS CORNER          SC           29461
7845803   HORIZON TECHNOLOGY                    PO BOX 480                                                                                            CHILLICOTHE            OH           45601-0480
                                                3500 NW BOCA RATON
7841291 HOST.NET                                BLVD                      SUITE 901                                                                   BOCA RATON             FL           33431
                                                Attn: Account Receivables
7841418   HOSTOPIA.COM, INC                     dept.                     3680 Victoria Street North                                                  Shoreview              MN           55126
7844989   HOSTWAY SERVICES INC                  P O BOX 3480                                                                                          CHICAGO                IL           60654
7845484   HTC TELEPHONE                         PO BOX 1819                                                                                           CONWAY                 SC           29528-1819
7840505   ICIMS INC                             29348 NETWORK PLACE                                                                                   CHICAGO                IL           60673-1294
                                                TELCORDIA
7845924 ICONECTIV                               TECHNOLOGIES INC          PO BOX 6335                                                                 NEW YORK               NY           10249

7841117 IMPERIAL CLEANING SERVICES              331 RURAL ST.                                                                                         EMPORIA                KS           66801
7844222 IN2ITIVE MARKETING INC                  875 LAUREL DRIVE                                                                                      ROSEVILLE              CA           95678
7844994 INCOMPAS                                P O BOX 37761                                                                                         BALTIMORE              MD           21297-3761
        INDEPENDENT TELEPHONE
7836764 CONTRACT                                1 IRONWOOD TRAIL                                                                                      DENVILLE               NJ           07834
7845941 INDUSTRY RETAIL GROUP                   PO BOX 645096                                                                                         PITTSBURGH             PA           15264-5096
                                                2 Embarcadero Center,
7839161 Inference Solutions, Inc.*              #8156 FL8                                                                                             San Francisco          CA           94311-0382
        INFINIT TECHNOLOGY
7901882 SOLUTIONS                               7037 FLY RD                                                                                           East Syracuse          NY           13057
7838546 INFOMART                                1582 TERRELL MILL RD SE                                                                               MARIETTA               GA           30067-6048
7845764 INGRAM MICRO INC                        PO BOX 415034                                                                                         BOSTON                 MA           02241-5034
        INLINE NETWORK                          14275 MIDWAY RD STE
7838210 INTEGRATION LLC                         160                                                                                                   ADDISON                TX           75001
7840415 INNERAPPS LLC                           28350 Kensington Lane     Suite 200                                                                   PERRYSBURG             OH           43551




          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                                             Page 13 of 30
                                                                                                                          Exhibit A
                                                                                                              Contract Counterparties Service List
                                                                                                                   Served via first class mail
MMLID                    NAME                         ADDRESS 1                   ADDRESS 2            ADDRESS 3              ADDRESS 4                          CITY        STATE   POSTAL CODE               COUNTRY

7845408 INNOVA COMMUNICATIONS                   PO BOX 128                                                                                       SENECA                 SC           29679
7901883 INNOVATIVE TELEPHONE                    PO BOX 6100                                                                                      SAINT THOMAS           VI           04-6100       U. S. Virgin Islands
                                                C/O CUSHMAN &
                                                WAKEFIELD INC-DEPT GA
7845081 INOP ACQUISITIONS LLC                   15001                     P O BOX 826427           P O BOX 826427                                PHILADELPHIA           PA           19182-6427

7838102 INQUENT LLC*                            13861 Sunrise Valley Drive                                                                       Herndon                VA           20171
7846004 INSIGHT DIRECT USA, INC                 PO BOX 731069                                                                                    DALLAS                 TX           75373-1069
7845506 INSIGHT GLOBAL LLC                      PO BOX 198226                                                                                    ATLANTA                GA           30384-8226
7843151 INSPIRED ELEARNING LLC                  613 NW LOOP 410            SUITE 530                                                             SAN ANTONIO            TX           78216
7837981 INTELLIVERSE                            1330 CAPITAL PARKWAY                                                                             CARROLLTON             TX           75006
7845626 INTERCALL                               PO BOX 281866                                                                                    Atlanta                GA           30384-1866
        INTERCOASTAL
7837864 COMMUNICATIONS, INC.                    130 Marylynn Street                                                                              East Islip             NY           11730

        INTER-COUNTY ENERGY
7836912 COOPERATIVE CORPORATION                 1009 HUSTONVILLE RD       PO BOX 87                                                              DANVILLE               KY           40422
7844998 INTERMEDIA.NET INC                      P O BOX 398897                                                                                   SAN FRANCISCO          CA           94139-8897
        INTERNAP NETWORK
7845393 SERVICES                                PO Box 120526             Dept 0526                                                              Dallas                 TX           75312-0526
        INTERNATIONAL BANK OF                   C/O LINCOLN PROPERTY
7841488 COMMERCE                                COMPANY                   3800 MAPLE SUITE 360                                                   DALLAS                 TX           75219
        INTERNATIONAL EQUITY                    854 MASSACHUSETTS
7844167 RESEARCH CORP.                          AVENUE                    SUITE #10                                                              CAMBRIDGE              MA           02139
7838593 INTRADO INC.*                           INTRADO INC.*             1601 Dry Creek Drive                                                   Longmont               CO           80503-6493
7837006 INVOCA INC                              1025 CHAPALA STREET                                                                              SANTA BARBARA          CA           93101
                                                1055 BROADWAY 11TH
7837105 IPFS CORPORATION                        FLOOR                                                                                            KANSAS CITY            MO           64105-1575
7839514 IRIS NETWORKS                           211 COMMERCE ST.          SUITE 610                                                              NASHVILLE              TN           37201-1825
        IRON MOUNTAIN
        INFORMATION MANAGEMENT
7845616 INC                    PO BOX 27128                                                                                                      NEW YORK               NY           10087-7128
        IRON MOUNTAIN RECORDS
7846179 MANAGEMENT             PO BOX 915004                                                                                                     DALLAS                 TX           75391-5004
7839795 iSymplify, LLC         2270 Bluestone Dr                                                                                                 Charles                MO           63303

7845774 J PATRICK & ASSOCIATES INC              PO BOX 43                                                                                        STONE RIDGE            NY           12484
                                                eFAX CORPORATE; C/O J2
7845839 J2 CLOUD SERVICES                       CLOUD SERVICES INC     PO BOX 51873                PO BOX 51873                                  LOS ANGELES            CA           90051-6173

7844172   JAMES PATRICK DIETL                   DBA ALC                   8598 HUNTERES TRAIL SE                                                 Warren                 OH           44484
7845344   JAY W VANDER VELDE                    PO BOX 1043                                                                                      EMPORIA                KS           66801
7837556   JBAR SOFTWARE GROUP                   12 SQUIRE WAY                                                                                    E KINGSTON             NH           03827
7842608   JEFFREY MURRAY (Hold)                 JEFFREY MURRAY (Hold)     518 HEATH LANE                                                         Coppell                TX           75019
7901858   JIAN CHEN                             12825 Shandow Oak Ln                                                                             Fairfax                VA           22033
7836908   JMF SOLUTIONS INC                     1008 RANDALL AVE                                                                                 DAPHNE                 AL           36526
7843242   JNL SYSTEMS INC                       6291 CARY PL              STE B                                                                  BUFORD                 GA           30518-1101



          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                                        Page 14 of 30
                                                                                                                       Exhibit A
                                                                                                           Contract Counterparties Service List
                                                                                                                Served via first class mail
MMLID                    NAME                          ADDRESS 1                    ADDRESS 2        ADDRESS 3             ADDRESS 4                          CITY         STATE   POSTAL CODE            COUNTRY
7844332   JOE BREEDEN                           906 E WYANDOTTE                                                                               MCALESTER              OK            74501
7837667   JOEL AND JULIE DIAMOND                1221 1ST AVE SUITE 101                                                                        SEATTLE                WA            98101
7837388   JOHN BRAXTON WATKINS                  11318 Crestfield Drive SE                                                                     Huntsville             AL            35803
7839475   JOHN O WATKINS                        210 Marlboro Avenue          Suite 59                                                         Easton                 MD            21601

7838223   JOSHUA LEE HOWELL                     14311 MEADOWLANDS DR                                                                          BAYTOWN                TX            77523
7844191   JOSHUA ROCCA                          8634 PINE FALLS DRIVE                                                                         HOUSTON                TX            77095
7844961   JP-BANNER LP                          P O BOX 206919                                                                                DALLAS                 TX            75320-6919
7841466   JRL CONSULTING                        376 ASH SWAMP RD                                                                              GLASTONBURY            CT            06033
                                                4085 NINE MCFARLAND
7841749 JS THOMAS SERVICE INC                   DRIVE                                                                                         ALPHARETTA             GA            30004
7901859 K & K BROTHERS CORP                     6 MALAGA                                                                                      IRVINE                 CA            92614
        KAISER FOUNDATION HEALTH
7846081 PLAN                     PO BOX 80204                                                                                                 LOS ANGELES            CA            90080-0204
7844813 KAKAPO SYSTEMS LTD       INTERNATIONAL HOUSE                         LONDON                                                           London                 EC1           C1A 2BN       United Kingdom
        KALEVA TELEPHONE
7845895 COMPANY                  PO BOX 6                                                                                                     KALEVA                 MI            49645

7839264 KAMSOL, INC. DBA                        2001 Wilshire Blvd Ste 301                                                                    SANTA MONICA           CA            90403
7843723 KANSAS GAS SERVICE                      7421 W. 129th Street                                                                          Overland Park          KS            66213
7845558 KANSAS GAS SERVICE                      PO Box 219046                                                                                 Kansas City            MO            64121-9046
7845698 KANSAS SECURITY                         PO BOX 351                                                                                    LEBO                   KS            66856
        KAPLAN TELEPHONE
7845716 COMPANY                                 PO BOX 369                                                                                    KAPLAN                 LA            70548-0369
        KBSIII PRESTON COMMONS
7844696 LLC                                     BLDG ID R31091                                                                                GOLETA                 CA            93118-2550
        KEELIND CLEANING SERVICES
7845491 INC                                     PO BOX 1841                                                                                   DULUTH                 GA            30096
                                                800 MT VERNON
7843939 KENNESAW WALL I LLC                     HIGHWAY NE                   SUITE 425                                                        ATLANTA                GA            30328

7844593   KENNETH J BLACKFORD                   9952 OAK KNOLL TERRACE                                                                        COLORADO SPRINGS       CO            80920
7841803   KEVIN D SCHOENROCK                    4112 E 75TH ST                                                                                INDIANAPOLIS           IN            46250
7839856   KEVIN PARKER CHILES                   2311 IVY HILL WAY #1031                                                                       SAN RAMON              CA            94582
7839506   KME SYSTEMS INC                       21064 Bake Pkwy         Suite 200                                                             Lake Forest            CA            92630
7845006   KNECT365 US INC                       P O BOX 419290                                                                                BOSTON                 MA            02241-9290
                                                                        st. Maksima Gorkogo
7846259 KOMOV ROMAN IUREVICH                    KOMOV ROMAN IUREVICH 11/43                      apt. 211                                      Rostov-on-Don                        344011        Russia
        KONICA MINOLTA BUSINESS
7844923 SOLUTIONS                               P O BOX 100706                                                                                PASADENA               CA            91189-0706
        KROENKE SPORTS
7901860 ENTERPRISES LLC                         1000 Chopper Circle                                                                           Denver                 CO            80204
7839777 KTCP 225 LLC                            225 WEST WASHINGTON                                                                           CHICAGO                IL            60606
7842013 KURATION INC                            428-55 STEWART STREET                                                                         TORONTO                ON            M5V 2V1       Canada
        LAFOURCHE TELEPHONE CO
7837351 LLC                                     112 W. 10TH STREET           P.O. BOX 188                                                     LLAROSE                LA            70373-0000
        LANDMARK PROPERTIES
7840942 MANAGEMENT LLC                          315 OCONEE ST                                                                                 ATHENS                 GA            30601



          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                                     Page 15 of 30
                                                                                                                 Exhibit A
                                                                                                     Contract Counterparties Service List
                                                                                                          Served via first class mail
MMLID                  NAME                         ADDRESS 1                ADDRESS 2          ADDRESS 3            ADDRESS 4                         CITY        STATE   POSTAL CODE             COUNTRY
        LANDS' END BUSINESS
7845164 OUTFITTERS                            P.O. BOX 217                                                                              Dodgeville            WI           53533-0217
        LATHROP TELEPHONE
7836879 COMPANY                               1001 KENTUCKY STREET                                                                      PRINCETON             MO           64673
        LAW OFFICE OF JOAN S BURKE
7838672 PC                                    1650 N 1ST AVENUE                                                                         PHOENIX               AZ           85003
        LBA REALTY FUND II -
7845892 COMPANY IV LLC                        PO BOX 59702                                                                              LOS ANGELES           CA           90074-9702
        LENOIR CITY FINANCE
7842691 DEPARTMENT                            530 HWY 321 N                                                                             LENOIR CITY           TN           37771
7846196 LENOX TOWERS LP                       PO BOX 935131                                                                             ATLANTA               GA           31193-5131
7843546 LEVEL 3 COMMUNICATIONS                701 NW 62ND AVENUE       SUITE 390                                                        MIAMI                 FL           33126
7841661 LGP INVERNESS JV-T LLC                4000 E THIRD AVE         STE 600                                                          FOSTER CITY           CA           94404-4810
        LIBERTY LIFE ASSURANCE
7844972 COMPANY OF BOSTON                     P O BOX 2658                                                                              CAROL STREAM          IL           60132-2658
        LIBERTY MUTUAL INSURANCE
7844941 COMPANY                               P O BOX 1442                                                                              NEW YORK              NY           10116-1442
        LICGF DENVER OFFICE
7842306 BUILDING INC                          475 17TH STREET          SUITE 940                                                        DENVER                CO           80202
7845074 LIFEWORKS US INC                      P O BOX 775226                                                                            CHICAGO               IL           60677-5226
        LIGHTOWER FIBER NETWORKS
7845631 II, L                                 PO BOX 28730                                                                              New York              NY           10087-8730
7844071 LINES FURNITURE                       8224 Old Courthouse Rd   Suite 100                                                        Vienna                VA           22182
        LITTLEJOHN
7901849 COMMUNICATIONS                        P.O. BOX 176                                                                              MALIBU                CA           90265
7842304 LIVEPERSON INC                        475 10TH AVE             5TH FLOOR                                                        NEW YORK              NY           10018
7843548 LIVINGSTON TELEPHONE                  701 W. CHURCH; SUITE B                                                                    LIVINGSTON            TX           77351-3198

7840336 LOSH COMMUNICATIONS INC 2748 S AUSTIN AVENUE                                                                                    SPRINGFIELD           MO           65807
        LOUISVILLE METRO REVENUE
7845192 COMMISSION               P.O. BOX 35410                                                                                         LOUISVILLE            KY           40232-5410
        LOVATONIS VENDING
7837366 COMPANY                  1125 BONT LANE                                                                                         WALNUT CREEK          CA           94596
                                 2830 W STATE RD 84, STE
7840411 LSEVEN INC               104                                                                                                    FORT LAUDERDALE       FL           33312
7845886 LUMOS NETWORKS           PO BOX 580062                                                                                          Charlotte             NC           28258-0062
        LVA4 ATLANTA COLONY
7836849 SQUARE LP                100 WAUGH DRIVE                       SUITE 600                                                        HOUSTON               TX           77007
7843524 Machol & Johannes        700 17th Street                       Suite 200                                                        Denver                CO           80202
7843892 MACON WATER AUTHORITY 790 SECOND STREET                        PO BOX 108                                                       MACON                 GA           31202-0108
7846062 MAGNA 5                  PO Box 780410                                                                                          PHILADELPHIA          PA           19178
7844750 MAIL FINANCE             DEPT 3682                             PO BOX 123682                                                    DALLAS                TX           75312-3682
7836746 MAKSYM KOVALENKO         MAKSYM KOVALENKO                                        4201                                           Kiev                                             Ukraine
                                 Gradynska Street 14 App
7844802 MAKSYM ROLLIE            45                                                                                                     Kiev                               02222         Ukraine
7845345 MANUEL BECERRA           PO BOX 1047                                                                                            BUELLTON              CA           93427
        MARKET HALSEY URBAN
7837352 RENEWAL LL               112 WEST 34TH STREET                  SUITE 2106                                                       NEW YORK              NY           10120



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                 Page 16 of 30
                                                                                                               Exhibit A
                                                                                                   Contract Counterparties Service List
                                                                                                        Served via first class mail
MMLID                  NAME                          ADDRESS 1                ADDRESS 2       ADDRESS 3            ADDRESS 4                          CITY        STATE   POSTAL CODE            COUNTRY
        MARKET STREET PARTNERS,
7844119 PLLC                                  835 GEORGIA AVE           SUITE 301                                                     CHATTANOOGA            TN           37402
7837595 MARTIN SMITH INC                      1201 WESTERN AVE          PO BOX 94685                                                  SEATTLE                WA           98124-6985

7836813 Mass Mutual                           100 Bright Meadows Blvd.                                                                Enfield                CT           06082
7836863 MASSACHUSETTS DTC                     1000 WASHINGTON ST       SUITE 820                                                      BOSTON                 MA           02118-6500
        MATANUSKA TELEPHONE
7845654 ASSOCIATION                           PO BOX 3009                                                                             PALMER                 AK           99645-3009
        MATANUSKA TELEPHONE
7845654 ASSOCIATION                           PO BOX 3009                                                                             PALMER                 AK           99645-3009

7837158 MATRIX CONSULTING LLC                 1074 Pinnacle Point Drive Suite 100                                                     COLUMBIA               SC           29223
        MATTHEWS CONSULTING
7845046 GROUP INC                             P O BOX 67128                                                                           SCOTTS VALLEY          CA           95067
        MAXCOM                                GUILMERO GONZALEZ
7844805 TELECOMUNICACIONES                    CAMERENA 2000             COLONIA SANTA FE                                              Ciudad de Mexico                    01210         Mexico
7845143 MCI                                   P.O. BOX 15043                                                                          Albany                 NY           12212-5043
7846092 MCP 3040 POST OAK, LLC                ATTN: 102401              PO Box 82554                                                  Goleta                 CA           93118-2554
7845359 MEDIACOM                              PO BOX 105407                                                                           ATLANTA                GA           30348-5407

7845652 MEDIANT COMMUNICATIONS PO Box 29976                                                                                           NEW YORK               NY           10087-9976

        MEDINA COUNTY ECONOMIC
7838239 DEVELOPMENT CORPORATION 144 North Broadway                                                                                    Medina                 OH           44256
                                                                        3344 PEACHTREE ROAD
7841160 MERIDIAN MARK PLAZA LLC               ATTN: BRANDI COGGIA       NE SUITE 1800                                                 ATLANTA                GA           30326
7901850 Merit Network, Inc.                   DEPT #771746              PO Box 77000                                                  Detroit                MI           48277-1746
        MERRILL COMMUNICATIONS
7844718 LLC                                   CM - 9638                                                                               ST PAUL                MN           55170-9638
7841632 MESSAGEONE INC                        40 CONGRESS AVE           SUITE 2650                                                    AUSTIN                 TX           78701

7901851 METASWITCH NETWORKS LTD 100 Church Street                       Enfield Middleset                                             Enfield Middleset                   EN2 6BQ       United Kingdom
                                720 NORTH POST OAK
7843629 METRO SQUARED LP        ROAD                                                                                                  HOUSTON                TX           77024
        METRON CONSULTING
7845374 SERVICES LLC            PO BOX 1126                                                                                           NOVATO                 CA           94948
        METROPOLITAN            811 N CATALINA AVE, STE
7844021 INVESTMENTS II, LLC     1020                                                                                                  REDONDO BEACH          CA           90277
7842781 METTEL                  55 WATER STREET                         31ST FLOOR                                                    NEW YORK               NY           10041
7844835 MG BURLINGTON LLC       LOCKBOX# 4972                           PO BOX 8500                                                   PHILADELPHIA           PA           19178-4972
        MICHAEL A PRAY &
        ASSOCIATES, INC DBA     24500 CHAGRIN BLVD, STE
7840031 DOCMAN TECHNO           300                                                                                                   Beachwood              OH           44122
7839270 MICKEY SCOTT            2003 S BRYANT                                                                                         SAN ANGELO             TX           76903
7846111 MICROSOFT               PO BOX 842103                                                                                         DALLAS                 TX           75284-2103
        MID RIVERS
7844325 COMMUNICATIONS          904C AVENUE                              PO BOX 280                                                   CIRCLE                 MT           59215-0280




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                               Page 17 of 30
                                                                                                                   Exhibit A
                                                                                                       Contract Counterparties Service List
                                                                                                            Served via first class mail
MMLID                    NAME                         ADDRESS 1                 ADDRESS 2       ADDRESS 3              ADDRESS 4                            CITY         STATE       POSTAL CODE            COUNTRY
        MIDCONTINENT
7845815 COMMUNICATIONS                          PO BOX 5010                                                                               SIOUX FALLS              SD               57117-5010
        MIDCONTINENT
7845815 COMMUNICATIONS                          PO BOX 5010                                                                               SIOUX FALLS              SD               57117-5010
7844706 MILLINGTON                              CABS AR                   PO BOX 17040                                                    JONESBORO                AR               72403
                                                2403 SIDNEY STREET STE
7839975 MINDMATRIX INC                          150                                                                                       PITTSBURGH               PA               15203
        MODERN AIR CONDITIONING
7837112 INC                     106 COMMERCIAL ST                                                                                         EMPORIA                  KS               66801

7838458 Moelis and Company                      15260 Ventura Boulevard                                                                   Sherman Oaks             CA               91403

          MOLALLA COMMUNICATIONS
7845704   COMPANY                               PO BOX 360                                                                                MOLALLO                  OR               97038-0360
7840118   MOLLIEROSE LLC                        2515 MCKINNEY AVENUE      SUITE 870                                                       DALLAS                   TX               75201
          MOMENTUM TELECOM -
7845891   ALTEVA                                PO BOX 592                                                                                WARWICK                  NY               10990
7836918   MONDAGO, INC                          101 E DANE ST #2          P.O. BOX 966                                                    SUTTONS BAY              MI               49682
          MOODY NATIONAL BUFFALO
7841429   SPEEDWAY MT, LP                       3700 Buffalo Speedway     Suite 210                                                       Houston                  TX               77098
7839883   MUTARE INC.                           2325 HICKS ROAD                                                                           Rolling Meadows          IL               60008
7841124   MUZAK, LLC*                           3318 Lakemont Blvd                                                                        Fort Mill                SC               29708
7843854   MYP GWINNETT, LLC                     777 NW 155 LANE           STE 111                                                         MIAMI                     FL              33169
7842523   MZHCI LLC                             5055 Avenida Encinas,     Suite 130                                                       CARLSBAD                 CA               92008
          NATIONAL DIRECTORY
7837810   ASSISTANCE                            12700 Townepark Way                                                                       Louisville               KY               40243
          NATIONAL EMERGENCY
7845721   NUMBER ASSN                           PO BOX 37151                                                                              BALTIMORE                MD               21297-3151
          NATIONAL TELEPHONE OF AL,             ATTN TEC-RAD CABS PMT
7845585   INC.                                  PROCESSING                PO BOX 24207                                                    JACKSON                  MS                39225
7844781   NATIONWIDE                            FILE 50939                                                                                LOS ANGELES              CA                90074-0939
7901884   NATURAL INTELLIGENCE LDT              2 KAPLA STREET                                                                            Tel Aviv                               647 64734         Israel
7839954   NATURAL WIRELESS LLC*                 23A Poplar Street                                                                         East Rutherford          NJ                07073
7845235   NAVEX GLOBAL, INC                     P.O. BOX 60941                                                                            CHARLOTTE                NC                28260

7839991   NEC FINANCIAL SERVICES LLC            24189 NETWORK PLACE                                                                       Chicago                  IL               60673-1241
7844937   NECA                                  P O BOX 12214                                                                             NEWARK                    NJ              07101-3410
7845896   NEMONT                                PO BOX 600                                                                                SCOBEY                    MT              59263
7845050   NEOFUNDS BY NEOPOST                   P O BOX 6813                                                                              CAROL STREAM              IL              60197-6813
                                                                                            fka/ API DIGITAL
7839237 NEONOVA                                 200 West Side Square      Suite 600         COMMUNICATION                                 Huntsville               AL               35801
7843626 NEP                                     720 MAIN STREET           P O BOX D                                                       FOREST CITY              PA               18421
7845588 NETWOLVES                               PO BOX 24333                                                                              TAMPA                    FL               33623-4333

        NETWORK COMMUNICATION
7842249 SOLUTIONS             4612 40TH STREET                                                                                            DES MOINES               IA               50310

7844975 NETWORK COMMUNICATIONS P O BOX 2707                                                                                               LONGVIEW                 TX               75606



          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                                 Page 18 of 30
                                                                                                                Exhibit A
                                                                                                    Contract Counterparties Service List
                                                                                                         Served via first class mail
MMLID                    NAME                         ADDRESS 1               ADDRESS 2        ADDRESS 3            ADDRESS 4                            CITY        STATE   POSTAL CODE   COUNTRY

        NETWORK COMMUNICATIONS
7845871 INTL CORP              PO BOX 551                                                                                              LONGVIEW                 TX           75606-0551

7841061 NETWORK CONNECTION, INC                 DBA KEEFORCE            326 STATE ROUTE 348E                                           Symsonia                 KY           42082
7841633 NETWORK INTELLIGENCE                    40 CUESTA VISTA DRIVE                                                                  MONTEREY                 CA           93940
7846147 NETXUSA INC                             PO BOX 890769                                                                          CHARLOTTE                NC           28289-0769
7845751 NEUSTAR INC.                            PO Box 403034                                                                          Atlanta                  GA           30384-3034
7844341 NEUTRAL TANDEM                          9081 PAYSPHERE CIR                                                                     CHICAGO                  IL           60674
7844341 NEUTRAL TANDEM                          9081 PAYSPHERE CIR                                                                     CHICAGO                  IL           60674
        NEW JERSEY MOTOR VEHICLE
7845319 COMMI                                   PO BOX 008                                                                             TRENTON                  NJ           08646-0008
7845797 NEW PARIS TELEPHONE                     PO BOX 47                                                                              NEW PARIS                IN           46553-0047

7841642 NEWPORT OFFICE CENTER I LP              40 WEST 57TH STREET                                                                    NEW YORK                 NY           10019
        NEWWAVE
7846156 COMMUNICATIONS                          PO Box 9001060                                                                         LOUISVILLE               KY           40290-1060
7844832 NITEL INC                               LOCKBOX DEPT 4929                                                                      CAROL STREAM             IL           60122-4929
7901852 NORCOM MORTGAGE                         38 Security Drive                                                                      Avon                     CT           06001

7845053 NORTH CENTRAL TELEPHONE P O BOX 70                              HWY 52 BYPASS E                                                LAFAYETTE                TN           37083-0000
                                720 NORTH POST OAK
7843630 NORTH HOUSTON LP        ROAD                                                                                                   HOUSTON                  TX           77024
        NORTH STATE
7845581 COMMUNICATIONS          PO BOX 2326                                                                                            HIGH POINT               NC           27261

        NORTHCOAST SHREDDING
7837914 SERVICES & RECORD CENTER                1305 LLOYD ROAD                                                                        Wickliffe                OH           44092
        NORTHEAST FLORIDA
7845014 TELEPHONE                               P O BOX 485                                                                            MACCLENNY                FL           32063-0485
        NORTHEAST MISSOURI RURAL
7843620 TELE                                    718 SOUTH WEST STREET   PO BOX 98                                                      GREEN CITY               MO           63545
        NORTHLAND
7844506 COMMUNICATIONS                          9560 MAIN ST.                                                                          HOLLAND PATENT           NY           13354
7836800 NORTHRIDGE ADVISORS LLC                 10 NORTHRIDGE COURT                                                                    HACKETTSTOWN             NJ           07840
7837057 NOVA JANITORIAL                         10407 BAILS FORD RD                                                                    MANASSAS                 VA           20109

7845602 NUANCE COMMUNICATIONS                   PO BOX 2561                                                                            Carol Stream             IL           60132-2561
                                                5700 STONERIDGE MALL
7842900 NUSPECTIVE INC                          ROAD                    SUITE 220                                                      PLEASANTON               CA           94588
7845982 NUVERA                                  PO Box 697                                                                             New Ulm                  MN           56073-0697
        NYS CHILD SUPPORT
7845456 PROCESSING CENTER                       PO BOX 15363                                                                           ALBANY                   NY           12212-5363
                                                4359 TOWN CENTER BLVD
7842082 O1 Communications (010554               STE 217                                                                                EL DORADO HILLS          CA           95762-7113
                                                5190 Golden Foothill
7842612 O1 SERVICES LLC                         Parkway                                                                                El Dorado Hills          CA           95762
7845516 OBJECT FRONTIER INC                     PO BOX 200107                                                                          PITTSBURGH               PA           15251-0107



          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                              Page 19 of 30
                                                                                                                  Exhibit A
                                                                                                      Contract Counterparties Service List
                                                                                                           Served via first class mail
MMLID                  NAME                         ADDRESS 1                ADDRESS 2         ADDRESS 3              ADDRESS 4                            CITY         STATE   POSTAL CODE            COUNTRY
7843676 OFFICE360                             7301 WOODLAND DR                                                                           INDIANAPOLIS             IN            46278
                                              C/O BROADCAST TOWERS
7845638 OLYMBEC USA LLC                       INC                      PO BOX 292714        PO BOX 292714                                LEWISVILLE               TX            75029
7859586 ONE ENERGY CENTER LLC                 40 SHUMAN BLVD           STE 215                                                           NAPERVILLE               IL            60563
7841617 ONE IDENTITY LLC                      4 POLARIS WAY                                                                              ALISO VIEJO              CA            92656

7838516 ONE WORLD NETWORKS, LLC 15602 Patrica Street                  Suite 50                                                           Austin                   TX            78728
        ONEIDA MARKETING
7844168 ENTERPRISES             8551 N PEPPERBOX RD                                                                                      PRESCOTT VALLEY          AZ            86314-4028
                                170 CHASTAIN MEADOWS
7838718 ONEPATH SYSTEMS, LLC    CT NW                                                                                                    KENNESAW                 GA            30144-3723
        ONESOURCE
7842327 COMMUNICATIONS          4800 KELLER HICKS ROAD                                                                                   KELLER                   TX            76244-9643
        Onvoy Voice Services -
7846215 360Networks             PO Box 952140                                                                                            Dallas                   TX            75395
7838452 OOKLA LLC               1524 5TH AVE                                                                                             SEATTLE                  WA            98101
                                OPEN TEXT INC
        OPEN TEXT INC (FORMERLY (FORMERLY XPEDITE
7840479 XPEDITE SYSTEMS LLC)    SYSTEMS LLC)                          29084 NETWORK PLACE                                                Chicago                  IL            60673-1290
7840132 OPTUMHEALTH BANK INC    2525 LAKE PARK BLVD                                                                                      SALT LAKE CITY            UT           84120
7842449 ORACLE AMERICA INC      500 ORACLE PKWY                                                                                          REDWOOD SHORES            CA           94065
        ORACLE CREDIT           260 North Charles
7840205 CORPORATION             Lindberg Dr                           MAC: U1240-026                                                     SALT LAKE CITY           UT            84116
        ORLYANSKY VLADMIR
7840539 ANATOLEVICH             2s Kirgizkaya 97/3 f31                                                                                   Rostov on don                          344032        Russia
7838450 ORR PROTECTION SYSTEMS  1523 RELIABLE PKWY                                                                                       CHICAGO                  IL            60686
7901873 OSG BILLING SERVICES    100 CHALLENGER ROAD                   SUITE 303                                                          Ridgefield Park          NJ            07660
7842509 OTELCO TELEPHONE        505 3RD AVENUE EAST                                                                                      ONEONTA                  AL            35121
7845369 OTT COMMUNICATIONS      PO BOX 11004                                                                                             LEWISTON                 ME            04243-9455
                                88 E MAIN STREET SUITE
7844232 PALISADE COMPLIANCE LLC H310                                                                                                     MENDHAM                  NJ            07945
7838131 PAMELA BOWLES           140 FORKWOOD CIR                                                                                         HIRAM                    GA            30141
        PARK PLACE TECHNOLOGIES 5910 LANDERBROOK DR,
7842978 LLC                     STE 300                                                                                                  MAYFIELD HEIGHTS         OH            44124
7843192 PARKER ROAD CAMPUS LLC  621 SW ALDER SUITE 800                                                                                   PORTLAND                 OR            97205
                                114 E HALEY STREET SUITE
7837404 PCS1 (DATAVO)           A                                                                                                        SANTA BARBARA            CA            93101
7837086 PCTC                    105 N AVON AVENUE                     PO BOX 108                                                         PHILLIPS                 WI            54555-0108
7845229 PEAK 10                 P.O. Box 534390                                                                                          Atlanta                  GA            30353-4390

7844245 PEAK 10 INC                           8809 LENOX POINTE DRIVE SUITE G                                                            CHARLOTTE                NC            28273
                                              222 SOUTH RIVERSIDE
7839726 PEERLESS NETWORK                      PLAZA SUITE 2730        Suite 2730                                                         Chicago                  IL            60606
7843901 PEG OFFICE LLC                        7920 BELTLINE RD        STE 900                                                            DALLAS                    TX           75254
7841695 PENASCO VALLEY TEL                    4011 WEST MAIN                                                                             ARTESIA                   NM           88210-9566
        PENINSULA FIBER NETWORK
        NEXT GENERATION SERVICES
7839039 LLC                                   1901 WEST RIDGE STREET SUITE 2                                                             MARQUETTE                MI            49855



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                  Page 20 of 30
                                                                                                                    Exhibit A
                                                                                                        Contract Counterparties Service List
                                                                                                             Served via first class mail
MMLID                    NAME                          ADDRESS 1                 ADDRESS 2         ADDRESS 3            ADDRESS 4                          CITY         STATE   POSTAL CODE            COUNTRY

7845052 PENN CREDIT CORPORATION                 P O BOX 69703                                                                              HARRISBURG             PA            17106
7845471 PEOPLES TELEPHONE                       PO BOX 1676                                                                                QUITMAN                TX            75783-1676
        PEOPLES TELEPHONE
7845175 COMPANY                                 P.O. BOX 24207                                                                             JACKSON                MS            39225
7844962 PERFICIENT                              P O BOX 207094                                                                             DALLAS                 TX            75320-7094
7901853 PERFORMANCE PAYPHONES                   P.O. BOX 56                                                                                LOMITA                 CA            90717

7839396   PERSISTENT SYSTEMS INC                2055 LAURELWOOD ROAD SUITE 210                                                             SANTA CLARA            CA            95054
7846258   PETR ALEKSANDROV                      PETR ALEKSANDROV     Shaumyana Street 2/10    Apt. 47                                      Rostov-on-Don                        344082        Russia
7839770   PHILIP TEBOH TEMBENG                  225 CENTRRAL AVE SW                                                                        ATLANTA                GA            30303
7843135   PHONOSCOPE                            6105 WESTLINE DR                                                                           HOUSTON                TX            77036

7839072 PICS TELECOM CORPORATION                1920 LYELL AVENUE                                                                          ROCHESTER              NY            14606
        PINELAND TELEPHONE COOP.
7845048 INC.                                    P O BOX 678                                                                                METTER                 GA            30439-0678
        PIONEER TELEPHONE
7845932 COOPERATIVE                             PO BOX 640                                                                                 PHILOMATH              OR            97370-0640
7845726 PITNEY BOWES INC                        PO BOX 371896                                                                              PITTSBURGH             PA            15250-7896
7845726 PITNEY BOWES INC                        PO BOX 371896                                                                              PITTSBURGH             PA            15250-7896
7844090 PIVIT GLOBAL, INC                       826 DE LA VINA ST. STE B                                                                   SANTA BARBARA          CA            93101
7844954 PKY FUND II BUCKHEAD LLC                REF: C0005363              P O BOX 198349                                                  ATLANTA                GA            30384-8349

7846289 PKY POC I LLC                           TWO POST OAK CENTRAL       P O BOX 842561                                                  DALLAS                 TX            75284-2561

7901854 PLAID TIGER STUDIOS LLC                 3514 SHOREWOOD DRIVE                                                                       KISSIMMEE              FL            34746
7845092 PLATEAU                                 P O BOX 9000                                                                               CLOVIS                 NM            88102-9090

7844066 PLUMBING BY SPELLMAN, INC. 821 COMMERCIAL                                                                                          EMPORIA                KS            66801-2979

7844964   PONDEROSA TELEPHONE CO                P O BOX 21                                                                                 O'NEALS                CA            93645
7846245   POP 3 RAVINIA LLC                     POP 3 RAVINIA LLC          PO BOX 511637                                                   LOS ANGELES            CA            90051-8192
7842457   PORT ENTERPRISES, LLC                 500 SR 436                 #2078                                                           CASSELBERRY            FL            32707
7842773   PR 55 EAST MONROE LLC                 55 East Monroe Street      Suite 1460                                                      Chicago                IL            60603
          PRINCIPAL REAL ESTATE
7844985   PORTFOLIO INC                         P O BOX 310300             PROPERTY: 431311                                                DES MOINES             IA            50331-0300
          PRODAPT NORTH AMERICA                 7565 SW MOHAWK ST,
7843789   INC                                   BLDG M                                                                                     Tualatin               OR            97062
          PROFITABLE PAYPHONE
7845116   SERVICES                              P. O. BOX 7136                                                                             SAN DIEGO              CA            92167
7845285   PROFITEC BILLING SERVICES             P.O. BOX 845180                                                                            BOSTON                 MA            02284-5180
                                                1266 WEST PACES FERRY
7837795 PROGRESSIVE INSIGHTS INC                RD                         SUITE 570                                                       ATLANTA                GA            30327
        PROJECT MUTUAL TELEPHONE
        COOPERATIVE ASSOCIATION
7844992 INC                      P O BOX 366                                                                                               RUPERT                  ID           83350
7844762 PROOFPOINT               DEPT CH 17670                                                                                             PALATINE               IL            60055-7670




          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                                  Page 21 of 30
                                                                                                                            Exhibit A
                                                                                                                Contract Counterparties Service List
                                                                                                                     Served via first class mail
MMLID                  NAME                          ADDRESS 1                  ADDRESS 2                ADDRESS 3              ADDRESS 4                           CITY        STATE   POSTAL CODE   COUNTRY
                                              URB. INDUSTRIAL MARIO
7846293 PRTC                                  JULIA                                                                                                SAN JUAN                PR           00920
        PTCI COMMUNICATIONS &
7845128 BROADBAND SOLUTIONS                   P.O. BOX 1188                                                                                        GUYMON                  OK           73942-1188
7845725 PURCHASE POWER                        PO BOX 371874                                                                                        PITTSBURGH              PA           15250-7874
                                              5361 GATEWAY CENTRE
7842723 QUALIFIED STAFFING                    STE A                                                                                                FLINT                   MI           48507
7901843 QUALITY CARE PLUS                     PO BOX 50194                                                                                         IRVINE                  CA           92619
7841141 QUALTRICS LLC                         333 W RIVER PARK DR                                                                                  PROVO                   UT           84604
                                              9000 FOOTHILLS BLVD
7844298 QUEST                                 SUITE 100                                                                                            ROSEVILLE               CA           95747
7840275 QUIK TRAK MESSENGERS                  267 WEST 17TH STREET        3RD FLOOR                                                                NEW YORK                NY           10011-5300
7845097 QWEST                                 P O BOX 91155                                                                                        SEATTLE                 WA           98111
                                              777 N ELDRIDGE PKWY,
7843853 R1 SOFTWARE                           STE 350                                                                                              Houston                 TX           77079

7837230 RAINBOW PEST CONTROL INC 11 WEST 9TH AVE                                                                                                   EMPORIA                 KS           66801

7837632 RAPID SYSTEMS                         1211 N WESTSHORE BLVD                            711                                                 TAMPA                   FL           33607
7846107 RAPIDSCALE                            PO BOX 840477                                                                                        DALLAS                  TX           75284

7837598 RAZORSIGHT CORPORATION                12012 SUNSET HILL RD        STE 910                                                                  RESTON                  VA           20190
7846128 READYREFRESH BY NESTLE                PO Box 856192                                                                                        Louisville              KY           40285-6192
7839021 READYTALK                             1900 16TH STREET            SUITE 600                                                                DENVER                  CO           80202
        REJV CONCOURSE ATLANTA
7839665 LLC                                   2200 ATLANTIC STREET        SUITE 600                                                                STAMFORD                CT           06902
        RELIANCE GLOBALCOM
7901874 SERVICES, I                           DEPT CH 17502                                                                                        PALATINE                IL           60055-7502
                                              3045 Donald Lee Hollowell
7840668 REPUBLIC SERVICES                     Pkwy                                                                                                 Atlanta                 GA           30318
                                              1001 AVENUE OF THE
7836875 RETENSA LLC                           AMERICAS                    14TH FLOOR                                                               NEW YORK                NY           10018
        RFP MAINSTREET 2100                   C/O MAINSTREET REAL
7845101 RIVEREDGE LLC                         ESTATES SVCS INC            P O BOX 931820             P O BOX 931820                                ATLANTA                 GA           31193
7842700 RICHIE KELCH                          531 MAIN STREET             SUITE 131                                                                EL SEGUNDO              CA           90245
7845851 RICOH USA INC                         PO BOX 532530                                                                                        ATLANTA                 GA           30353-2530
                                              ACCOUNTING
7901831 RISK STRATEGIES COMPANY               DEPARTMENT                  160 FEDERAL STREET                                                       Boston                  MA           02110
7845309 RITTER                                P.O. BOX 9661                                                                                        CONWAY                  AR           72033-9661
        ROCHESTER TELEPHONE
7845824 COMPANY                               PO BOX 507                                                                                           ROCHESTER               NY           46975-0507
7845614 ROCKYNET.COM, INC.*                   PO BOX 270059                                                                                        LOUISVILLE              CO           80027
7901844 ROLLO COMMUNICATIONS                  P O BOX 879                                                                                          CARLSBAD                CA           92018
                                              C/O BROADCAST TOWERS
7845649 ROUTE 25 SMITHTOWN LLC                INC                  PO BOX 2972714                    PO BOX 2972714                                LEWISVILLE              TX           75029
7841435 ROY UVALLE                            3705 Prosper                                                                                         Corpus Christi          TX           78415
7901875 ROYAL CUP INC.                        P.O. BOX 170971                                                                                      Birmingham              AL           35217




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                            Page 22 of 30
                                                                                                                                 Exhibit A
                                                                                                                     Contract Counterparties Service List
                                                                                                                          Served via first class mail
MMLID                    NAME                          ADDRESS 1                       ADDRESS 2              ADDRESS 3              ADDRESS 4                          CITY                     STATE    POSTAL CODE            COUNTRY
                                  C/O REVESCO PROPERTY
7842678 RPCC OF ORCHARD POINTE LP SERVICES LLC                                   5291 EAST YALE AVENUE                                                  DENVER                              CO           80222
7837870 RT COMMUNICATIONS         130 S 9th STREET                                                                                                      WORLAND                             WY           82401

7843247 RUSLAN DIBIROV                          63/3 Vyatskaya St. Apt 90                                                                               Rostov on don                                    344065         Russia
7841019 RUSS HAMMAN                             3212 Hidden Valley Dr                                                                                   Tonganoxie                          KS           66086
7844292 SA 1100 C75 LLC                         900 CIRCLE 75 PKWY        STE 720                                                                       ATLANTA                             GA           30339
7844290 SA 900 C75 LLC                          900 CIRCLE 75 PARKWAY SUITE 720                                                                         ATLANTA                             GA           30339
        SADDLEBACK
7844858 COMMUNICATIONS                          O BOX 171230                                                                                            SAN ANTONIO                         TX           78217-8230
7845040 SAFEGUARD BUSINESS INC                  P O BOX 645624                                                                                          CINCINNATI                          OH           45264-5624
7844742 SAGE INTACCT INC                        DEPT 3237                        P O BOX 123237                                                         DALLAS                              TX           75312-3237
                                                14855 COLLECTIONS
7838346 SAGE SOFTWARE INC                       CENTER DRIVE                                                                                            CHICAGO                             IL           60693
7840217 SALISH NETWORKS INC                     2601 88TH STREET NE                                                                                     MARYSVILLE                          WA           98271
        SAN FRANCISCO TAX
7846025 COLLECTOR                               PO BOX 7425                                                                                             SAN FRANCISCO                       CA           94120
7845840 SANDHILL TELEPHONE                      PO BOX 519                                                                                              JEFFERSON                           SC           29718-0519
        SANDWICH ISLES
7845090 COMMUNICATIONS INC                      P O BOX 893189                                                                                          MILILANI                            HI           96789
7845550 SANTA ROSA TELEPHONE                    PO BOX 2128                                                                                             VERNON                              TX           76385-2128
        SARATHI CONSULTING
7844111 SERVICES LLC                            832 PERIMETER WALK                                                                                      ATLANTA                             GA           30338
                                                2121 SASKATCHEWAN
7901845 SASKTEL                                 DRIVE                            6TH FLOOR                                                              REGINA                              SK           S4P 3Y2        Canada
        SCANSOURCE
7845061 COMMUNICATIONS INC                      P O BOX 730987                                                                                          DALLAS                              TX           75373-0987
        SCRTC TOTAL
7845464 COMMUNICATIONS                          PO BOX 159                                                                                              GLASCOW                             KY           42142-0159
7845013 SCTC                                    P O BOX 477                                                                                             STAYTON                             OR           97383
        SD PUBLIC UTILITES
7842437 COMMISION                               500 E CAPITOL                                                                                           PIERRE                              SD           57501
                                                4650 Hills and Dales,Suite
7842270 SECURE DATA 365                         300                                                                                                     CANTON                              OH           44708
7837820 SecurityMetrics,                        SecurityMetrics,                 1275 W 1600 N                                                          Orem                                UT           84057
                                                811 S CENTRAL
7844022 SERENE PLAZA LLC                        EXPRESSWAY                       SUITE 210                                                              RICHARDSON                          TX           75080
7838317 SEYCOM CONSULTANTS                      1470 ANTIOCH AVE                                                                                        CHULA VISTA                         CA           91913
                                                26671 RENAISSANCE
7840268 SHAKER AUTO LEASE, INC.                 PKWY                                                                                                    Cleveland                           OH           44128
7844705 SHREYA ASHISH                           C-7                              Flat No 201             2nd Floor                                      Kaushambi Ghaziabad Uttar Pradesh                               India
                                                JP MORGAN CHASE-
7841608 SIDERA NETWORKS INC                     LOCKBOX #28730                   4 CHASE METROTECH CTR 7TH FLOOR                                        BROOKLYN                            NY           11245

7845557 SIERRA TELEPHONE COMPANY PO BOX 219                                                                                                             OAKHURST                            CA           93644-0219

7840371 SIMPLE TELECOM SOLUTIONS 28 FIDDLERS DRIVE                                                                                                      O'FALLON                            MO           63366
7836745 SISVEL INTERNATIONAL S A                                             6                                                                                                              LU           L-2132         Luxembourg



          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                                               Page 23 of 30
                                                                                                                    Exhibit A
                                                                                                        Contract Counterparties Service List
                                                                                                             Served via first class mail
MMLID                    NAME                          ADDRESS 1                ADDRESS 2          ADDRESS 3            ADDRESS 4                          CITY         STATE   POSTAL CODE            COUNTRY

7844700 SL GREEN MANAGEMENT LLC                 Building 420 Suite 1800   PO Box 5162                                                      New York               NY            10087-5162
7845063 SMART CITY TELECOM                      P O BOX 733082                                                                             DALLAS                 TX            75373-3082
        SMITHVILLE                              SMITHVILLE
7838591 COMMUNICATIONS                          COMMUNICATIONS            1600 W Temperance St                                             Ellettsville           IN            47429
7840407 SMS 800 INC                             28287 NETWORK PLACE       LOCKBOX #28287                                                   CHICAGO                 IL           60673-1282
7844738 SOFTWAREONE, INC                        DEPT 10768                Suite 1                                                          PALATINE               IL            60055-0768
7846083 SOLARUS                                 PO BOX 8045                                                                                WISCONSIN RAPIDS        WI           54495-8045
7841079 SOMOS TECHNOLOGY, INC                   3283 ROMULUS ST                                                                            LOS ANGELES            CA            90065
7845695 SONIAN, INC                             PO BOX 347616                                                                              PITTSBURGH             PA            15251-4616
                                                13759 COLLECTIONS
7838087 SONUS NETWORKS INC                      CENTER DRIVE                                                                               CHICAGO                IL            60693

7844560 SOUTH SLOPE COOPERATIVE                 980 N FRONT ST            P O BOX 19                                                       NORTH LIBERTY          IA            52317

          SOUTHERN CALIFORNIA                   ATTN: CARRIER             2 INNOVATION WAY 1ST
7839166   EDISON COMPANY                        SOLUTIONS FIN & ADMIN     FLOOR                                                            POMONA                 CA            91768
7845503   SPECTROTEL                            PO BOX 1949                                                                                NEWARK                 NJ            07101-1949
7842358   SPECTRUM SOLUTIONS INC                4860 FLORA STREET                                                                          GOLDEN                 CO            80403
7845559   SPRINT                                PO BOX 219530                                                                              KANSAS CITY            MO            64121-9530
7845326   SPRUCE KNOB SENECA                    PO BOX 100; ROUTE 33                                                                       RIVERTON               WV            26814-0100
7836864   SQBOX SOLUTIONS LTD                   1000 WEST 14TH STREET     SUITE 202                                                        NORTH VANCOUVER        BC            V7P 3P3       Canada
                                                c/o CUSHMAN &             2101 CEDAR SPRINGS STE
7839492 SRC WATERVIEW OWNER LP                  WAKEFIELD OF TEXAS        900                                                              DALLAS                 TX            75201
7845525 SRT COMMUNICATIONS                      PO BOX 2027                                                                                MINOT                  ND            58702-2027

7838606 STALLARD TECHNOLOGIES INC               16041 MARTY CIRCLE                                                                         OVERLAND PARK          KS            66085
        STANDARD INSURANCE
7845733 COMPANY                                 PO BOX 3789                                                                                PORTLAND               OR            97206-3789
7840469 STANELLE LTD                            2901 LONG BEACH RD 3                                                                       OCEANSIDE              NY            11572
7838352 STAPLES                                 1491 RT 23                                                                                 WAYNE                  NJ            07470
        STATE OF CALIFORNIA
7846205 FRANCHISE TAX BOARD                     PO BOX 942867                                                                              SACRAMENTO             CA            94267-0011
7844935 STAYTON TELEPHONE CO                    P O BOX 1189                                                                               MT ANGEL               OR            97362

7842430 STEELE STREET HOLDINGS LLC 50 SO STEELE ST #333                                                                                    DENVER                 CO            80209
                                   1200 N. Federal Highway
7837580 STEVEN I. WEINBERGER P.A. Suite                                                                                                    Boca Raton             FL            33432
        STORAGECRAFT TECHNOLOGY
7841485 CORP                       380 W DATA DRIVE                       SUITE 300                                                        DRAPER                 UT            84020-2315
7901846 STRAND FUEL CO             PO Box 69                                                                                               Patterson              NJ            07543
7845746 STRATA NETWORKS            PO BOX 400                                                                                              ROOSEVELT              UT            84066
                                   7820 INVERNESS BLVD E
7843870 STREFF CORPORATION         UNIT 401                                                                                                ENGLEWOOD              CO            80112
7839255 SUBSENTIO LLC              2001 E Easter Ave                      Suite 302                                                        Littleton              CO            80122
7845068 SUDDENLINK                 P O BOX 742535                                                                                          CINCINNATI             OH            45274-2535
7845956 SUDDENLINK BUSINESS        PO BOX 660365                                                                                           DALLAS                 TX            75266
7842214 SUMMIT BROADBAND           4558 35TH STREET                                                                                        ORLANDO                FL            32811



          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                                  Page 24 of 30
                                                                                                                        Exhibit A
                                                                                                            Contract Counterparties Service List
                                                                                                                 Served via first class mail
MMLID                    NAME                         ADDRESS 1                 ADDRESS 2             ADDRESS 3             ADDRESS 4                          CITY         STATE   POSTAL CODE            COUNTRY
        SUN LIFE ASSURANCE                      433 E LAS COLINAS BLVD
7842056 COMPANY OF CANADA                       STE 165                                                                                        IRVING                 TX            75039
7845034 SWIFTEL                                 P O BOX 588                                                                                    BROOKINGS              SD            57006
7846024 SYMANTEC CORPORATION                    PO BOX 742345                                                                                  LOS ANGELES            CA            90074-2345
        SYNIVERSE TECHNOLOGIES                  12094 COLLECTIONS
7837616 INC.                                    CENTER DRIVE                                                                                   CHICAGO                IL            60693
                                                501-I South Reino Road,
7842489   T1 SHOPPER, INC.                      Suite 352                                                                                      NEWBURY PARK           CA            91320
7845342   T2 TECHNOLOGIES*                      T2 TECHNOLOGIES*          PO BOX 1040                                                          LITTLETON              CO            80160
7844929   TAC PCN, LLC                          P O BOX 105933                                                                                 ATLANTA                GA            30348-5933
7844691   TARGUS INFO*                          C/O NEUSTAR, INC.         BANK OF AMERICA                                                      ATLANTA                GA            30374-2000
                                                C/O BROADCAST TOWERS
7845639   TCI 600 LAS COLINAS INC               INC                       PO BOX 292714           PO BOX 292714                                LEWISVILLE              TX           75029
7841728   TCT WEST INC                          405 SOUTH 4TH STREET      P0 BOX 671                                                           BASIN                   WY           82410
7842804   TDS NETWORKS                          553 FOUNDRY ROAD                                                                               EAST NORRITON           PA           19403
7901847   TDS TELECOM                           PO BOX 94510                                                                                   PALATINE               IL            60094-4510
7846011   TEAM WORLDWIDE                        PO Box 733886                                                                                  Dallas                  TX           75373
                                                1008 CHEROKEE AVE UNIT
7836907 TEC SYSTEMS LLC                         2                                                                                              WEST SAINT PAUL        MN            55118
        TECHNOLOGY CONCEPTS OF
7838798 CENTRAL FLORIDA LLC                     1737 SW 17TH ST                                                                                OCALA                  FL            34471

7837526 TEKNIKAL COMMUNICATIONS 119 Regal Row                             Suite C                                                              Dallas                 TX            75247
                                PO BOX 123123
7845400 TEL WEST NETWORKS       DEPARTMENT 3123                                                                                                DALLAS                 TX            75312-3123
        TELADVOCATE             3820 MARYWEATHER
7841499 COMMUNICATIONS LLC      LANE                                 STE 102                                                                   ZEPHYRHILLS            FL            33544
                                                                     10105 E VIA LINDA, STE
7836950 TELCO SOLUTIONS                         The 411 Connection   103-135                                                                   SCOTTSDALE             AZ            85258
        TELCORDIA TECHNOLOGIES,                                      444 HOES LANE, ROOM
7901834 DBA ICONECTIV                           CUSTOMER CARE CENTER 4A738                                                                     PISCATAWAY             NJ            08854
        TELECOM CONSULTING
7839822 GROUP                                   23 GATECHASE ROAD                                                                              SEA RANCH              FL            33308
        TELECOM ECONOMICS
7841235 CONSULTING LLC                          3430 LEGACY TRACE                                                                              ALPHARETTA             GA            30022
        TELECOM MANAGEMENT
7837306 CORP                                    TMC CONNECT               1110 ARDEN FOREST DR.                                                Spring                 TX            77379
        TELECOMMUNICATION
7840343 SYSTEMS INC                             275 WEST ST               STE 400                                                              ANNAPOLIS              MD            21401
7837091 TELECOMWORX                             105 VIA SANTA CRUZ                                                                             Jupiter                FL            33458
7845036 TELEPACIFIC                             P O BOX 60767                                                                                  LOS ANGELES            CA            90060-0767
        TELEPHONE TECHNICAL                     5940 SAM HOUSTON
7842995 SERVICES                                PARKWAY EAST              #310                                                                 Humble                 TX            77396
7840999 TELEPHONY PARTNERS LLC                  320 W KENNEDY BLVD        STE 650                                                              TAMPA                  FL            33606
7839581 TELINX CONSULTING LLC                   21436 ROMINE RD                                                                                ATHENS                 AL            35614
7901848 TELUS COMMUNICATIONS                    PO Box 7575                                                                                    Vancouver              BC            V6B 8N9       Canada
                                                PO Box 2210 Station
7901837 Telus Services, Inc.                    Terminal                                                                                       Vancouver              BC            V6B 8N9       Canada



          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                                      Page 25 of 30
                                                                                                                 Exhibit A
                                                                                                     Contract Counterparties Service List
                                                                                                          Served via first class mail
MMLID                    NAME                         ADDRESS 1               ADDRESS 2         ADDRESS 3            ADDRESS 4                          CITY        STATE   POSTAL CODE   COUNTRY
7845122 TELX                                    P.O. Box 10157                                                                          Uniondale              NY           11555-1015
        TENNESSEE TELEPHONE
7844608 COMPANY                                 ACCESS SERVICE CENTER   NW 8702 P O BOX 1450                                            MINNEAPOLIS            MN           55485-8702
                                                ATTN: ACCOUNTS          12150 MONUMENT DRIVE
7837649 TEOCO CORPORATION                       RECEIVABLE              STE 400                                                         FAIRFAX                VA           22033
                                                TEXAS CHILD SUPPORT
7845954 TEXAS CHILD SUPPORT SDU                 DISBURSEMENT UNIT       PO BOX 659791                                                   SAN ANTONIO            TX           78265-9791
        TEXAS COMPTROLLER OF
7837293 PUBLIC ACCOUNTS                         111 E STREET                                                                            AUSTIN                 TX           78774-0100
7843237 THE ARNOLD GROUP                        628 MERCHANT STREET     SUITE 2                                                         EMPORIA                KS           66801
        THE ASCENT SERVICES GROUP
7846042 INC                                     PO BOX 7513                                                                             SAN FRANCISCO          CA           94120
        THE BALLANTINE
7842776 CORPORATION                             55 LANE ROAD           SUITE 240                                                        FAIRFIELD              NJ           07004
7901838 THE CARLYLE NEW YORK                    35 E 76th Street                                                                        New York               NY           10021
                                                PNC BANK C/O GUARDIAN-
        THE GUARDIAN LIFE                       APPLETON LOCKBOX       1200 EAST CAMPBELL
7837575 INSURANCE COMPANY                       #677458                ROAD SUITE 108                                                   RICHARDSON             TX           75081

7836792 THE INTERSECT GROUP LLC                 10 GLENLAKE PARKWAY     SUITE 300 SOUTH TOWER                                           ATLANTA                GA           30328
        THE LAB INFORMATION
7843232 SERVICES INC                            626 WILSHIRE BLVD 500                                                                   LOS ANGELES            CA           90017
                                                                        Account #
7845866 THE MARKLEY GROUP                       PO BOX 55008 - CL800103 2000035288222                                                   Boston                 MA           02205-5008
        THE REALTY ASSOCIATES
7845527 FUND IX, L.P.                           PO BOX 203083                                                                           DALLAS                 TX           75320-3083
        THE ULTIMATE SOFTWARE
7846187 GROUP INC                               PO BOX 930953                                                                           ATLANTA                GA           31193-0953
        THE WALDINGER
7840218 CORPORATION                             2601 BELL AVE                                                                           DES MOINES             IA           50321
        THE WEEKS-LERMAN GROUP
7842944 LLC                         58-38 PAGE PLACE                                                                                    MASPETH                NY           11378
7844740 THINQ                       DEPT 3208                           PO BOX 123208                                                   DALLAS                 TX           75312-3208
                                    3700 CRESTWOOD
7841430   THIRD LAW SOURCING        PARKWAY STE 1080                                                                                    DULUTH                 GA           30096
7839938   THOMAS ALLEN BILLUPS      23807 CLARKSON ST                                                                                   SOUTHFIELD             MI           48033
                                    DBA CAPITAL COMPUTERS
7841855   THOMAS C WATSON           & NETWOR                            419 DAVIS AVE                                                   Leesburg               VA           20175
7846094   TIERPOINT LLC             PO BOX 82670                                                                                        LINCOLN                NE           68501-2670
7845365   TIME WARNER CABLE         PO BOX 1060                                                                                         CAROL STREAM           IL           60132-1060
7845037   TIP OWNER LLC             PROPERTY ID: HHP001                 P O BOX 6112                                                    HICKSVILLE             NY           11802-6112
7844212   TLC OFFICE SYSTEMS        8711 FALLBROOK DR                                                                                   HOUSTON                TX           77064
          TOSHIBA BUSINESS          6025 THE CORNERS
7843085   SOLUTIONS INC             PARKWAY                             SUITE 207                                                       NORCROSS               GA           30092
7842266   TR REGENCY PLAZA LLC      4643 S ULSTER ST                    STE 1210                                                        DENVER                 CO           80237
7838933   TRACY CHAMBERLAIN         1821 ANTWERP AVE                                                                                    PLANO                  TX           75025
                                    11757 W KENCARY AVE,
7837501   TRANQUILITY NETWORKS, LLC STE F103                                                                                            LITTLETON              CO           80127



          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                               Page 26 of 30
                                                                                                                              Exhibit A
                                                                                                                  Contract Counterparties Service List
                                                                                                                       Served via first class mail
MMLID                    NAME                          ADDRESS 1                 ADDRESS 2                 ADDRESS 3              ADDRESS 4                          CITY        STATE   POSTAL CODE   COUNTRY
        TRANSACTION NETWORK                     15847 COLLECTION
7838548 SERVICES INC                            CENTER DR                                                                                            CHICAGO                IL           60696
7839194 TRANSBEAM LLC                           20 WEST 36TH STREET                                                                                  NEW YORK               NY           10018
7839246 TRANSON MEDIA LLC                       2000 LAWTON ST                                                                                       SAN FRANCISCO          CA           94122

          TREMMEL COMMUNICATIONS
7840968   SERVICE                               32 BRISTOL ROAD                                                                                      CHALFONT               PA           18914
7839698   TRI-AD                                221 W CREST STREET         SUITE 300                                                                 ESCONDIDO              CA           92025-1737
7839177   TRIWEST GREEN, L.P.                   2 POST ROAD WEST                                                                                     WESTPORT               CT           06880
          TROPICAL BUSINESS
7843499   INTEGRATORS                           6970 ALOMA AVE                                                                                       WINTER PARK            FL           32792
                                                245 FIFTH AVENUE 4TH
7840027 TRUSTPILOT INC.                         FLOOR                                                                                                NEW YORK               NY           10016
7844724 TRUSTWAVE HOLDINGS                      DEPARTMENT 19213                                                                                     PALATINE               IL           60055-9213

7845499 TRUVISTA COMMUNICATION                  PO BOX 189                                                                                           CHESTER                SC           29706
7901876 TSC                                     PO Box 408                                                                                           WAPAKONETA             OH           45895-0408
7845619 TUCSON CITY                             PO BOX 27210                                                                                         TUCSON                 AZ           85726
        TUSCAN MEDICAL
7840406 PROPERTIES, LLC                         2828 ROUTH ST              STE 700                                                                   DALLAS                 TX           75201
7845096 TW TELECOM INC                          P O BOX 910182                                                                                       DENVER                 CO           80291-0182
7845045 TWIN LAKES TELEPHONE                    P O BOX 67                                                                                           GAINSBORO              TN           38562-0067
        TYCO INTEGRATED SECURITY
7845727 LLC                                     PO BOX 371967                                                                                        PITTSBURGH             PA           15250-7967
7841441 U S INTER COM LLC                       3713 PAIGE ST                                                                                        PORT ORANGE            FL           32129
                                                4 TOWER PLACE
7841627 UHY ADVISORS NY INC                     EXECUTIVE PARK 7TH FL                                                                                ALBANY                 NY           12203
7846144 ULINE                                   PO BOX 88741                                                                                         CHICAGO                IL           60680-1741
7839616 UNIFIED POWER                           217 METRO DRIVE                                                                                      TERRELL                TX           75160
        UNITED HEALTHCARE                       CORPORATE TAX MN008-
7844722 SERVICES INC                            T390                       BREN RD E                                                                 MINNETONKA             MN           55343
                                                UNITED NETWORK
7841028 UNITED NETWORK SERVICES                 SERVICES                   3220 Keller Springs Road   Suite 108                                      Carrollton             TX           75006
7845283 UNITED RENTALS INC                      P.O. BOX 840514                                                                                      DALLAS                 TX           75284-0614
        UNITED TELEPHONE
7844995 COMPANY                                 P O BOX 38                                                                                           CHAPEL HILL            TN           37034-0000
7837146 Uniti Fiber                             107 St. Francis Street     Suite 1800                                                                Mobile                 AL           36602
                                                                           1215 Fourth Avenue STE
7837643 UPI DENVER CLUB LLC                     c/o Unico Properties LLC   600                                                                       Seattle                WA           98161
7845999 UPS                                     PO BOX 7247-0244                                                                                     PHILADELPHIA           PA           19170-0001

          US MATRIX
7901839   TELECOMMUNICATIONS, INC               5550 GLADES ROAD           SUITE 500                                                                 BOCA RATON             FL           33431
7839292   US SIGNAL COMPANY LLC                 201 IONIA AVE SW                                                                                     GRAND RAPIDS           MI           49503
          USI INSURANCE SERVICES
7844955   NATIONAL INC                          P O BOX 201503                                                                                       DALLAS                 TX           75320-1503
7842742   VACO ATLANTA LLC                      5410 MARYLAND WAY          SUITE 460                                                                 BRENTWOOD              TN           37027
7845378   VALLEY TELECOM GROUP                  PO BOX 1133                                                                                          WILLCOX                AZ           85644-1133



          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                                            Page 27 of 30
                                                                                                                    Exhibit A
                                                                                                        Contract Counterparties Service List
                                                                                                             Served via first class mail
MMLID                    NAME                          ADDRESS 1                     ADDRESS 2     ADDRESS 3            ADDRESS 4                            CITY         STATE    POSTAL CODE            COUNTRY
        VALLIANT TELEPHONE
7846056 COMPANY                                 PO BOX 776                                                                                 VALLIANT                 OK            74764
7840484 VALUNET LLC                             2914 W HIGHWAY 50           STE. A                                                         EMPORIA                  KS            66801-5394
7841386 VANSTROMMEN LLC                         3635 S FT APACHE RD                                                                        LAS VEGAS                NV            89147
7839697 VANTEK                                  221 S. JESSICA AVENUE                                                                      SIOUX FALLS              SD            57103
7901877 VEHERA LTD                              FIRST FLOOR UNIT 1                                                                         SUTTON                   SM2           SM2 6LE        United Kingdom
7844766 VELOCIFY INC                            DEPT CH 19963                                                                              PALATINE                 IL            60055-9963
        VELOCITY BILLING
7845384 DEPARTMENT                              PO BOX 1179                                                                                HOLLAND                  OH            43528
                                                1812 W BURBANK BLVD
7838909 VENDELOCITY INC                         STE 572                                                                                    BURBANK                  CA            91506

7838771 VERIANT STAFFING INC.                   1720 South Bellaire Street Suite 303                                                       Denver                   CO            80222
                                                4850 RIVER GREEN
7842354 VERISTOR SYSTEMS, INC.                  PARKWAY                                                                                    DULUTH                   GA            30096

7842440 VERITAS                                 500 East Middlefield Road                                                                  MOUNTAIN VIEW            CA            94043
7845219 VERIZON                                 P.O. Box 4830                                                                              TRENTON                  NJ            08650-4830
7845724 VERIZON BUSINESS                        PO Box 371873                                                                              Pittsburgh               PA            15250-7873
        VERIZON BUSINESS -
7845962 AMEX/COMDATA                            PO BOX 660794                                                                              Dallas                   TX            75266-0794
7845243 VERIZON WIRELESS                        P.O. BOX 660108                                                                            Dallas                   TX            75266-0108
7845225 Viasat, Inc.*                           Viasat, Inc.*               P.O. Box 512860                                                Los Angeles              CA            90051-2860

7837524 VIAVID BROADCASTING CORP                118-998 Harbourside Drive                                                                  North Vancouver          BC            V7P 3T2        Canada
        VIRGINIA DEPARTMENT OF
7844950 TAXATION                                P O BOX 1777                                                                               RICHMOND                 VA            23218-1777
        VISIONARY
7845625 COMMUNICATIONS                          PO BOX 2799                                                                                GILLETTE                 WY            82717-2799
7841230 VMWARE INC                              3429 HILLVIEW AVE                                                                          PALO ALTO                CA            94304
                                                11951 Freedom Drive 13th
7837536 VODACODE LLC.                           Floor                                                                                      Reston                   VA            20190
                                                1371 VAN HOUTEN
7901878 VODANET SYSTEMS LLC.                    AVENUE                   #3                                                                Clifton                  NJ            07013
        VOICE PLUS                              2505 ANTHEM VILLAGE
7840108 COMMUNICATIONS                          DRIVE                    SUITE E-190                                                       Henderson                NV            89052
7838425 VOICEEXCHANGE                           15110 DRAPER LANE                                                                          HOUSTON                  TX            77014
7845156 VOICELOG                                P.O. BOX 1897                                                                              SAN ANTONIO              TX            78297-1897
        VOIP INNOVATIONS - AUTO                 VOIP INNOVATIONS -
7843926 AMEX                                    AUTO AMEX                8 Penn Center Blvd #101                                           Pittlsburgh              PA            15276
7845978 VOLT MANAGEMENT CORP                    PO BOX 679307                                                                              DALLAS                   TX            75267-9307
        VOTACALL, INC (FORMALLY                 1504 Providence Highway,
7901867 LYRIX)                                  Ste 1                                                                                      NORWOOD                  MA            02062
7838738 VP PROPERTIES LLC                       1701 N LOUISE DRIVE                                                                        SIOUX FALLS              SD            57107
        WAMEGO
7845717 TELECOMMUNICATIONS                      PO BOX 369                                                                                 WAMEGO                   KS            66547
                                                BISHOPSGATE COURT 1st
7844694 WAVECREST UK LTD                        Floor                       4-12 NORTON FOLGATE                                            LONDON                                 E1 6DB         United Kingdom



          In re: Fusion Connect, Inc., et al.
          Case No. 19-11811 (SMB)                                                                                  Page 28 of 30
                                                                                                                          Exhibit A
                                                                                                              Contract Counterparties Service List
                                                                                                                   Served via first class mail
MMLID                  NAME                         ADDRESS 1                  ADDRESS 2               ADDRESS 3              ADDRESS 4                         CITY        STATE   POSTAL CODE   COUNTRY
        WC 717 N HARWOOD
7844958 PROPERTY LLC                          P O BOX 204855                                                                                     DALLAS                TX           75320-4855
        WEB.COM GROUP INC DBA
7846134 NETWORK SOLUTIONS                     PO BOX 865079                                                                                      ORLANDO               FL           32886-5079
        WELLS FARGO VENDOR
7846017 FINANCIAL SERVICES LLC                PO BOX 740540                                                                                      ATLANTA               GA           30374
                                              14205 N MOPAC EXPY STE
7838194 WES WALTERS REALTY INC                100                                                                                                AUSTIN                TX           78728-6521
7844207 WESLEY DICKSON DOWLING                8702 CURTIS AVE                                                                                    ALEXANDRIA            VA           22309

7901840 WEST GLENN MANOR                      7742 WESTMINISTER BLVD                                                                             WESTMINISTER          CA           92683
7845240 WEST KENTUCKY RURAL                   P.O. BOX 649                                                                                       MAYFIELD              KY           42066-0649

7846013 WEST LLC                              C/O WEST CORPORATION PO BOX 74007143                                                               CHICAGO               IL           60674-7143
7844739 WEST SAFETY SERVICES, INC             FORMERLY INTRADO     Dept 1273                                                                     Denver                CO           80256
7838278 WEST SIDE COMM                        1451 FAIRMONT RD                                                                                   MORGANTOWN            WV           26501-9729
        WEST TENNESSEE TELEPHONE              TEC-RAD CABS PAYMENT
7845176 COMPANY                               PROCESSING           P.O. BOX 24207                                                                JACKSON               MS           39225
        WEST UNIFIED
        COMMUNICATION SERVICES
7845312 INC                                   P.O.Box 281866                                                                                     ATLANTA               GA           30384-1866
7845007 WESTAR ENERGY                         P O BOX 419353                                                                                     KANSAS CITY           MO           64141-6353
7846145 WESTAR ENERGY                         PO Box 889                                                                                         Topeka                KS           66601
7844050 WESTAR ENERGY                         818 S. Kansas Avenue                                                                               Topeka                KS           66612
        WESTCORE SOUTH
7846039 COLORADO LLC                          PO BOX 748175                                                                                      LOS ANGELES           CA           90074-8175
        WESTERN RESERVE                       3867 WEST MARKET
7841517 COMMUNICATIONS, LLC                   STREET                    SUITE 268                                                                Akron                 OH           44333
7843215 WILCON                                624 S GRAND AVE           SUITE 2500                                                               Los Angeles           CA           90017
                                              1100 BUSINESS PKWY, STE
7837252 WILLOW IT SOLUTIONS, LLC              160                                                                                                Richardson            TX           75081
7846151 WILMINGTON TRUST                      PO BOX 8955                                                                                        WILMINGTON            DE           19899-8955
7901841 WIMACTEL                              2225 E BAYSHORE RD        SUITE 200                                                                PALO ALTO             CA           94303
        Windstream                            C/O B of A, N.A. PO Box   C/O B of A, N.A. PO Box
7844702 Communications*                       60549                     60549                                                                    St. Louis             MO           63160-0549
                                              411 E NORTHFIELD DR
7841792 WIRELESS LLC                          #888                                                                                               BROWNSBURG            IN           46112
7845105 WMRBNA FUND III LLC                   P O BOX 953557                                                                                     ST LOUIS              MO           63195-3557
                                              6230 STONERIDGE MALL
7843209 WORKDAY INC                           RD                                                                                                 PLEASANTON            CA           94588
                                                                        26635 AGOURA RD STE
7840261 WORLD TELECOM GROUP                   Accounting Department     105                                                                      CALABASAS             CA           91302
                                              2150 Central Park Avenue,
7839593 WORLDCALLTEL.COM, INC.                Suit                                                                                               YONKERS               NY           10710
        WORLDNET
7901842 TELECOMMUNICATIONS                    PO BOX 70201                                                                                       SAN JUAN              PR           00936-8201
7837740 WOW                                   1241 OG SKINNER DRIVE                                                                              WEST POINT            GA           31833
7836783 WYLESS, INC.*                         WYLESS, INC.*             1 Stiles Road             Suite 203                                      Salem                 NH           03079



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                          Page 29 of 30
                                                                                                               Exhibit A
                                                                                                   Contract Counterparties Service List
                                                                                                        Served via first class mail
MMLID                  NAME                         ADDRESS 1              ADDRESS 2          ADDRESS 3            ADDRESS 4                          CITY         STATE   POSTAL CODE            COUNTRY

7838989 XCAST LABS, INC.                      1880 CENTURY PARK EASE SUITE 1415                                                       LOS ANGELES            CA            90067
                                              14239 COLLECTIONS
7838201 XO COMMUNICATIONS                     CENTER DRIVE                                                                            CHICAGO                IL            60693
7843834 XTECH GEAR INC                        7702 INDUSTRIAL LN                                                                      TAMPA                   FL           33637
7844776 YANCEY POWER SYSTEMS                  DRAWER CS 198757                                                                        ATLANTA                 GA           30384-8757

7838302 YANET MEDINA                          14610 CHANNING STREET                                                                   BALDWIN PARK            CA           91706
7901833 Yankee Candle                         c/o AT&T              PO BOX 5003                                                       Carol Stream           IL            60197
        YP ADVERTISING &
7839764 PUBLISHING LLC                        2247 NORTHLAKE PKWY                                                                     TUCKER                 GA            30084
7864565 ZAYO GROUP                            12150 Monument Dr                                                                       Fairfax                VA            22033
                                              ZELLER - GBB LLC C/O
7840266 ZELLER - GBB LLC                      JPMORGAN CHASE         26658 NETWORK PLACE                                              CHICAGO                IL            60673-1266
        ZHMAYLOV BORIS                        ZHMAYLOV BORIS
7844817 BORISOVICH                            BORISOVICH             Kazakhskaya St. 80 f24                                           Rostov-on-Don                                      Russia




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                               Page 30 of 30
